               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 1 of 81



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 BYD COMPANY LTD.,
                                                   Case No.
                          Plaintiff,
                                                   COMPLAINT
                 v.
                                                   JURY TRIAL DEMANDED
 VICE MEDIA LLC

                          Defendant.



         Plaintiff BYD Company Ltd. (“BYD”) alleges:

                                   SUMMARY OF THE CASE

         1.     This is an action for defamation against VICE Media, which published at least

two grossly defamatory statements of and concerning BYD that have caused substantial harm.

         2.     BYD (an acronym for “Build Your Dreams”), is a publicly-traded corporation

based in China. BYD is one of the world’s largest producers and suppliers of electric vehicles

including electric cars, buses, trucks and forklifts, as well as solar panels, lithium batteries, and

protective masks and equipment, among many other innovative, important and useful products.

Warren Buffet’s company, Berkshire Hathaway, is a major investor in BYD. BYD recently won

a contract to supply the State of California with $1 billion worth of masks to protect its nurses,

doctors, caregivers, first responders and other frontline personnel during and after the COVID-19

global pandemic.

         3.     Before the events that gave rise to this litigation, BYD enjoyed a very good

reputation as a reliable supplier of quality products in the global marketplace.




{00108017;3}
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 2 of 81



         4.      On or about April 11, 2020, VICE Media published an article on its website at

vice.com (the “Article”) falsely claiming that BYD was implicated in one of the most publicized

and brutal human rights violations of modern times, the Chinese government’s treatment of the

Uyghur minority in Eastern China. VICE Media falsely claimed that BYD was “using forced

Uighur labor in its supply chain”.1 As explained herein, VICE Media made these false

statements with reckless disregard for the truth.

         5.      VICE Media’s claim was based on a single named source: a report by an obscure

Australian activist group called the Australian Strategic Policy Institute (“ASPI”), that has been

repeatedly criticized publicly for making false statements of fact, with an anti-Chinese bias.

(ASPI’s report is referred to herein as the “ASPI Report”.)

         6.      Even worse than simply relying wholesale on a single, unreliable source for such

an inflammatory and explosive allegation, VICE Media did not even accurately describe the

contents of the ASPI Report. The ASPI Report does not even state that BYD “us[ed] forced

Uyghur labor in its supply chain”, as the Article claims. Rather, the ASPI Report merely says

that BYD did business with a company which owned a subsidiary that (allegedly) had used

Uyghur forced labor. The ASPI Report does not even say that the subsidiary of the third party

company ever produced any products or raw materials for BYD, or that the subsidiary was even

part of BYD’s supply chain.

         7.      VICE Media published the false statements about BYD knowing that they were

not supported by the ASPI Report, nor any reliable source. VICE Media made these statements

for the purpose of causing tremendous reputational and economic harm to BYD, and to

financially enrich VICE Media by driving traffic to its website through its reporting of an alleged


1   VICE Media spells “Uyghur” with an “i” instead of a “y”.


{00108017;3}                                        2
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 3 of 81



scandal. Yet here, the only scandal is VICE Media’s knowingly false reporting, which has

misled its readers and the public worldwide, and caused tremendous foreseeable harm to BYD.

         8.     The Article also contains a second blatantly defamatory statement: that President

Trump “blacklisted” BYD from selling its electric buses in the United States. Indeed, the

headline of the Article at issue reads: “Trump blacklisted this Chinese company”.

         9.     A “blacklist” is defined by the Oxford English dictionary as “a list of people or

things that are regarded as unacceptable or untrustworthy and should be excluded or avoided.”

In other words, VICE Media claimed that BYD’s name had been included onto some sort of list

maintained by President Trump of companies that would not be permitted to sell electric buses to

the United States, because of their prior bad behavior. This allegation by VICE Media is

completely false.

         10.    In fact, there was and is no such “blacklist”—and VICE Media was fully aware of

this fact at the time it published the Article. What actually occurred is that members of the United

States Congress (not President Trump) determined that an entirely separate Chinese company:

China Railway Rolling Stock Corporation, a state-owned entity, was using its public subsidies to

undercut other producers of transit vehicles and unfairly compete in the market. Accordingly,

both houses of the U.S. Congress passed, and President Trump signed, language in an omnibus

defense authorization bill that prohibited future federal funds from being used to purchase transit

vehicles from Chinese companies. This ban was not connected to any allegation of wrongdoing

on the part of BYD, did not create any sort of blacklist, and was the product of Congressional

legislation, not any action on the part of President Trump to single out bad actors.

         11.    VICE Media was well-aware that President Trump did not blacklist BYD at the

time it published the Article, and that the federal legislation did not single out any companies, but

rather applied to the entire Chinese transit car manufacturing industry.

{00108017;3}                                     3
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 4 of 81



         12.    The defamatory statements in the Article have caused, and will continue to cause,

extraordinary damage to BYD. Potential business deals already have been delayed, obstructed

and/or terminated based directly on the false allegations in the Article. VICE Media must be

held accountable for the harm it has foreseeably caused BYD by its defamatory statements made

with actual malice.

                                            PARTIES

         13.    BYD is a corporation incorporated under the laws of the People’s Republic of

China, with its principal place of business in Shenzhen, China.

         14.    On information and belief, VICE Media LLC (“VICE Media”) is a limited

liability company organized under the laws of Delaware, with its principal place of business in

New York, New York.

                                  JURISDICTION AND VENUE

         15.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332, because there

is complete diversity between the parties and an amount in controversy over $75,000, and

personal jurisdiction because VICE Media resides in the state of New York.

         16.    Venue is proper under 28 U.S.C. § 1391(b)(1) and (2), because VICE Media is

located in this district and because the Article upon which this defamation action is based was

edited and published in this district.

                                   FACTUAL ALLEGATIONS

         17.    BYD is a publicly traded company in China which produces and distributes a

wide variety of consumer and commercial goods and equipment.

         18.    Prior to the facts alleged herein, BYD enjoyed a very good reputation in the

marketplace. BYD is associated with several “green” businesses. Among other things, BYD is

one of the world’s largest manufacturers and suppliers of electric vehicles including electric cars,

{00108017;3}                                     4
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 5 of 81



trucks, buses and forklifts, and also manufactures innovative solar panels and lithium batteries.

BYD, through a subsidiary, also manufactures and supplies protective masks and personal

protective equipment, and is playing a key role in the world’s response to the COVID-19 global

pandemic.

         19.    On information and belief, ASPI is a non-governmental organization based in

Australia which issues reports relating to China, with a perspective that is biased and

discriminatory against China and Chinese businesses.

         20.    ASPI has been extensively and publicly criticized for its work. The Wikipedia

page for ASPI contains a section devoted to criticism of the organization, including an allegation

that its report on a digital identity system had numerous factual errors.

         21.    Critics have claimed that ASPI has an anti-China agenda and seeks to foment a

new Cold War with China.

         22.    ASPI receives funding from strategic rivals of the Chinese government.

         23.    On or about March 1, 2020, ASPI published the ASPI Report, which was entitled

Uyghurs for Sale: ‘Re-education’, forced labour and surveillance beyond Xinjiang. A true copy

of the ASPI Report is attached hereto as Exhibit A.

         24.    The ASPI Report contains a disclaimer prior to the body of the text, stating:

“No person should rely on the contents of this publication without first obtaining advice from a

qualified professional.”

         25.    The ASPI Report contains only three mentions of BYD; most of its text concerns

allegations relating to other companies, such as Nike.

         26.    The first two mentions of BYD in the ASPI Report are exactly the same, and

mention BYD as part of a list of companies that purportedly are “directly or indirectly benefiting

from the use of Uyghur workers outside Xinjiang through potentially abusive labour transfer

{00108017;3}                                     5
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 6 of 81



programs as recently as 2019”. No further explanatory text is provided.

         27.    The only other mention of BYD in the ASPI Report alleges that a company named

Dongguan Yidong Electronic Co. Ltd. (“Dongguan”) supplies “directly” to BYD. The ASPI

Report further alleges that a subsidiary of Dongguan, the Hubei Yihong Precision Manufacturing

Co. Ltd. (“Hubei”), employed 105 Uyghur workers who were transferred to Hubei, presumably

by the Chinese government. There is no allegation in the ASPI Report that any of the 105

Uyghur workers who supposedly worked for Hubei ever worked on any aspect of BYD’s supply

chain or that BYD had any relationship whatsoever with Hubei.

         28.    On or about April 11, 2020, VICE Media published the Article, bearing the

headline: Trump Blacklisted This Chinese Company. Now It’s Making Coronavirus Masks for

U.S. Hospitals, at its website located at vice.com. A true copy of the Article is attached hereto as

Exhibit B.

         29.    The claim in the headline that President Trump “blacklisted” BYD is false. In

fact, both houses of the U.S. Congress passed a law intended to prevent an entirely separate

Chinese company: China Railway Rolling Stock Corporation, a state-owned entity, from

undercutting competitors in the production of transit cars and buses, by prohibiting any

companies based in China from receiving federal funds. It was an action by Congress, not

President Trump, and it was not a “blacklist”. The Article’s headline and story text carried the

defamatory implication that BYD was singled out by President Trump because of some sort of

wrongful conduct, when in fact, a blanket ban of all Chinese transit vehicle manufacturing

businesses was enacted, and that ban had nothing to do with any alleged wrongful conduct of

BYD.

         30.    The claim in the Article that “BYD was one of companies identified in the report

as using forced Uighur labor in its supply chain,” is also completely false and highly defamatory.

{00108017;3}                                     6
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 7 of 81



BYD does not use any forced Uyghur labor in its supply chain. Moreover, the ASPI Report,

upon which VICE Media relies as its sole source for this explosive and incredibly harmful

allegation, does not even claim that BYD used any forced Uyghur labor in its supply chain.

         31.    VICE Media published the defamatory statements with actual malice. Prior to

publication, VICE Media knew that there was no “blacklist”, and knew that the contents of the

ASPI Report did not support its claim regarding BYD’s alleged use of forced labor in its supply

chain. VICE Media did not rely on any other source to support its claim regarding forced labor,

and recklessly disregarded the fact that ASPI was an unreliable source for any such claim,

especially when used as the sole source for such an explosive allegation which foreseeably

would cause tremendous reputational and economic harm to BYD.

         32.    The Article has caused substantial damage to BYD’s business reputation and

business dealings, and will continue to do so. Several third parties have already raised the

defamatory statements in the Article as a reason to delay or terminate contemplated business

transactions with BYD.

         33.    On April 13, 2020, BYD requested, in writing, a retraction of VICE Media’s

defamatory statements. By letter dated April 20, 2020, VICE Media refused to retract.

                                   FIRST CAUSE OF ACTION

                                               (Defamation)

         34.    BYD hereby re-alleges each and every allegation of Paragraphs 1 through 33 of

this Complaint as if fully set forth herein.

         35.    VICE Media published false statements of fact of and concerning BYD, and did

so with actual malice.

         36.    The defamatory statements in the Article have caused actual damage to BYD.

         37.    The above-referenced published statements constitute egregious conduct

{00108017;3}                                        7
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 8 of 81



constituting malice. VICE Media’s acts were willful and malicious. As such, in addition to

compensatory damages and/or presumed damages, BYD demands punitive damages relating to

VICE Media’s defamatory statements, in an amount to be determined at trial.

         38.     BYD gave notice of the defamatory statements and sought a retraction; VICE

Media responded in writing and expressly refused to retract.

                                   DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury.

                                       PRAYER FOR RELIEF

          WHEREFORE, BYD respectfully requests:

                 (a) An award of damages to BYD in an amount to be determined at trial but

                     believed to be in excess of $75,000;

                 (b) An award of punitive damages to BYD in an amount to be determined at trial;

                 (c) An order granting permanent injunctive relief enjoining VICE Media from

                     continuing to publish or republish the statements adjudicated to be

                     defamatory; and

                 (d) An award of such other and further relief as the Court may deem just and

                     proper.


Dated: April 27, 2020                          Respectfully submitted,


                                               By: /s/ Charles J. Harder
                                                  Charles J. Harder, Esq.
                                                  HARDER LLP
                                                  100 Park Avenue, Sixteenth Floor
                                                  New York, New York 10017
                                                  Tel. (212) 799-1400

                                                   Counsel for Plaintiff
                                                   BYD Company, Ltd

{00108017;3}                                      8
Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 9 of 81




                  Exhibit A
          Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 10 of 81




Uyghurs for sale
‘Re-education’, forced labour and
surveillance beyond Xinjiang
Vicky Xiuzhong Xu

with Danielle Cave, Dr James Leibold, Kelsey Munro, Nathan Ruser




                                                                      Policy Brief
                                                               Report No. 26/2020
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 11 of 81



About the authors
Vicky Xiuzhong Xu is a Researcher working with the International Cyber Policy Centre.
Danielle Cave is Deputy Director of the International Cyber Policy Centre.
Dr James Leibold is a non-resident Senior Fellow at the International Cyber Policy Centre.
Kelsey Munro is a Senior Analyst working with the International Cyber Policy Centre.
Nathan Ruser is a Researcher working with the International Cyber Policy Centre.

Acknowledgements
The authors would like to thank researchers Daria Impiombato, Sarah O’Connor and Emily Weinstein. A special thanks to
Stephanie Zhang who spent an enormous amount of time on this project. We would like to thank all peer reviewers including
Darren Byler, labour specialists and anonymous reviewers. Finally, we would like to thank ASPI’s International Cyber Policy Centre
Director Fergus Hanson for his support and guidance. The UK Foreign and Commonwealth Office provided ASPI with funding of
£10,000, which was used towards this report.

What is ASPI?
The Australian Strategic Policy Institute was formed in 2001 as an independent, non‑partisan think tank. Its core aim is to provide
the Australian Government with fresh ideas on Australia’s defence, security and strategic policy choices. ASPI is responsible
for informing the public on a range of strategic issues, generating new thinking for government and harnessing strategic
thinking internationally.

ASPI International Cyber Policy Centre
ASPI’s International Cyber Policy Centre (ICPC) is a leading voice in global debates on cyber and emerging technologies and their
impact on broader strategic policy. The ICPC informs public debate and supports sound public policy by producing original
empirical research, bringing together researchers with diverse expertise, often working together in teams. To develop capability
in Australia and our region, the ICPC has a capacity building team that conducts workshops, training programs and large-scale
exercises both in Australia and overseas for both the public and private sectors. The ICPC enriches the national debate on cyber
and strategic policy by running an international visits program that brings leading experts to Australia.

Important disclaimer
This publication is designed to provide accurate and authoritative information in relation to the subject matter covered.
It is provided with the understanding that the publisher is not engaged in rendering any form of professional or other advice or
services. No person should rely on the contents of this publication without first obtaining advice from a qualified professional.

ASPI
Tel +61 2 6270 5100
Email enquiries@aspi.org.au
www.aspi.org.au
www.aspistrategist.org.au
    facebook.com/ASPI.org
    @ASPI_ICPC

© The Australian Strategic Policy Institute Limited 2020

This publication is subject to copyright. Except as permitted under the Copyright Act 1968, no part of it may in any form or by any
means (electronic, mechanical, microcopying, photocopying, recording or otherwise) be reproduced, stored in a retrieval system
or transmitted without prior written permission. Enquiries should be addressed to the publishers. Notwithstanding the above,
educational institutions (including schools, independent colleges, universities and TAFEs) are granted permission to make copies
of copyrighted works strictly for educational purposes without explicit permission from ASPI and free of charge.

First published 1 March 2020. The text on page 5 and in the appendix was updated on 3 March 2020 to reflect responses from
some of the companies named in the report. The text on pages 5 and 24, Figure 17 on page 24, and the text on page 34 of the
appendix were amended on 6 March to reflect responses from a company named in the report. The appendix on p39 was updated
on March 19 to reflect a response from a company named in the report. The appendix on p31 was updated on April 14 to reflect a
response from a company named in the report.

ISSN 2209-9689 (online),
ISSN 2209-9670 (print)

Cover illustrations: Courtesy of Yip Wong.
          Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 12 of 81




Uyghurs for sale
‘Re-education’, forced labour and
surveillance beyond Xinjiang
Vicky Xiuzhong Xu

with Danielle Cave, Dr James Leibold, Kelsey Munro, Nathan Ruser




                                                               Policy Brief
                                                        Report No. 26/2020
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 13 of 81




     Contents
     What’s the problem?                                                                            03

     What’s the solution?                                                                           03

     Executive summary                                                                              04

     Forced Uyghur labour                                                                           06

     Case study 1: Uyghur workers making Nike sneakers in Qingdao                                   08

     Rendering ‘Xinjiang Aid’ (援疆)12

     Xinjiang’s labour transfer program                                                             14

     Case study 2: From ‘re-education camps’ to forced labour assignments                           18

     Case study 3: ‘Re-educating’ Uyghur workers in Apple’s supply chain                            21

     Implications for the global supply chain                                                       27

     Recommendations29

     Appendix31
     Table 1: Transfers of Uyghurs out of Xinjiang                                                  31
     Table 2: Labour transfer schemes within Xinjiang under ‘Xinjiang Aid’                          38

     Acronyms and abbreviations                                                                     40

     Notes41




02   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
            Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 14 of 81




What’s the problem?
The Chinese government has facilitated the mass transfer of Uyghur and other ethnic minority1 citizens
from the far west region of Xinjiang to factories across the country. Under conditions that strongly
suggest forced labour, Uyghurs are working in factories that are in the supply chains of at least 83
well-known global brands in the technology, clothing and automotive sectors, including Apple, BMW,
Gap, Huawei, Nike, Samsung, Sony and Volkswagen.

This report estimates that more than 80,000 Uyghurs were transferred out of Xinjiang to work in
factories across China between 2017 and 2019, and some of them were sent directly from detention
camps.2 The estimated figure is conservative and the actual figure is likely to be far higher. In factories
far away from home, they typically live in segregated dormitories,3 undergo organised Mandarin and
ideological training outside working hours,4 are subject to constant surveillance, and are forbidden
from participating in religious observances.5 Numerous sources, including government documents,
show that transferred workers are assigned minders and have limited freedom of movement.6

China has attracted international condemnation for its network of extrajudicial ‘re-education camps’
in Xinjiang.7 This report exposes a new phase in China’s social re-engineering campaign targeting
minority citizens, revealing new evidence that some factories across China are using forced Uyghur
labour under a state-sponsored labour transfer scheme that is tainting the global supply chain.



What’s the solution?
The Chinese government should uphold the civic, cultural and labour rights enshrined in China’s
Constitution and domestic laws, end its extrajudicial detention of Uyghurs and other Muslim minorities
in Xinjiang, and ensure that all citizens can freely determine the terms of their own labour and mobility.

Companies using forced Uyghur labour in their supply chains could find themselves in breach of
laws which prohibit the importation of goods made with forced labour or mandate disclosure of
forced labour supply chain risks.8 The companies listed in this report should conduct immediate
and thorough human rights due diligence on their factory labour in China, including robust and
independent social audits and inspections. It is vital that through this process, affected workers are
not exposed to any further harm, including involuntary transfers.

Foreign governments, businesses and civil society groups should identify opportunities to increase
pressure on the Chinese government to end the use of Uyghur forced labour and extrajudicial
detentions. This should include pressuring the government to ratify the International Labour
Organization’s (ILO) Convention on Forced Labour, 1930 (No. 29) and Protocol of 2014 to the Forced Labour
Convention.9 Consumers and consumer advocacy groups should demand companies that manufacture
in China conduct human rights due diligence on their supply chains in order to ensure that they uphold
basic human rights and are not complicit in any coercive labour schemes.




                                                                                                              03
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 15 of 81




     Executive summary
     Since 2017, more than a million Uyghurs and members of other Turkic Muslim minorities have
     disappeared into a vast network of ‘re-education camps’ in the far west region of Xinjiang,10 in what
     some experts call a systematic, government-led program of cultural genocide.11 Inside the camps,
     detainees are subjected to political indoctrination, forced to renounce their religion and culture and,
     in some instances, reportedly subjected to torture.12 In the name of combating ‘religious extremism’,13
     Chinese authorities have been actively remoulding the Muslim population in the image of China’s Han
     ethnic majority.

     The ‘re-education’ campaign appears to be entering a new phase, as government officials now claim
     that all ‘trainees’ have ‘graduated’.14 There is mounting evidence that many Uyghurs are now being
     forced to work in factories within Xinjiang.15 This report reveals that Chinese factories outside Xinjiang
     are also sourcing Uyghur workers under a revived, exploitative government-led labour transfer
     scheme.16 Some factories appear to be using Uyghur workers sent directly from ‘re-education camps’.

     The Australian Strategic Policy Institute (ASPI) has identified 27 factories in nine Chinese provinces
     that are using Uyghur labour transferred from Xinjiang since 2017. Those factories claim to be part of
     the supply chain of 83 well-known global brands.17 Between 2017 and 2019, we estimate that at least
     80,000 Uyghurs were transferred out of Xinjiang and assigned to factories through labour transfer
     programs under a central government policy known as ‘Xinjiang Aid’ (援疆).18

     It is extremely difficult for Uyghurs to refuse or escape these work assignments, which are enmeshed
     with the apparatus of detention and political indoctrination both inside and outside of Xinjiang.19
     In addition to constant surveillance, the threat of arbitrary detention hangs over minority citizens
     who refuse their government-sponsored work assignments.20

     Most strikingly, local governments and private brokers are paid a price per head by the Xinjiang
     provincial government to organise the labour assignments.21 The job transfers are now an integral
     part of the ‘re-education’ process, which the Chinese government calls ‘vocational training’.22
     A local government work report from 2019 reads: ‘For every batch [of workers] that is trained, a batch
     of employment will be arranged and a batch will be transferred. Those employed need to receive
     thorough ideological education and remain in their jobs.’23

     This report examines three case studies in which Uyghur workers appear to be employed under forced
     labour conditions by factories in China that supply major global brands. In the first case study, a
     factory in eastern China that manufactures shoes for US company Nike is equipped with watchtowers,
     barbed-wire fences and police guard boxes. The Uyghur workers, unlike their Han counterparts, are
     reportedly unable to go home for holidays (see page 8). In the second case study of another eastern
     province factory claiming to supply sportswear multinationals Adidas and Fila, evidence suggests
     that Uyghur workers were transferred directly from one of Xinjiang’s ‘re-education camps’ (see
     page 18). In the third case study, we identify several Chinese factories making components for Apple
     or their suppliers using Uyghur labour. Political indoctrination is a key part of their job assignments
     (see page 21).




04   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 16 of 81



This research report draws on open-source Chinese-language documents, satellite imagery analysis,
academic research and on-the-ground media reporting. It analyses the politics and policies behind the
new phase of the Chinese government’s ongoing repression of Uyghurs and other Muslim minorities.
It provides evidence of the exploitation of Uyghur labour and the involvement of foreign and Chinese
companies, possibly unknowingly, in human rights abuses.

In all, ASPI’s research has identified 83 foreign and Chinese companies directly or indirectly benefiting
from the use of Uyghur workers outside Xinjiang through potentially abusive labour transfer programs
as recently as 2019: Abercrombie & Fitch, Acer, Adidas, Alstom, Amazon, Apple, ASUS, BAIC Motor,
BMW, Bombardier, Bosch, BYD, Calvin Klein, Candy, Carter’s, Cerruti 1881, Changan Automobile,
Cisco, CRRC, Dell, Electrolux, Fila, Founder Group, GAC Group (automobiles), Gap, Geely Auto,
General Motors, Google, Goertek, H&M, Haier, Hart Schaffner Marx, Hisense, Hitachi, HP, HTC,
Huawei, iFlyTek, Jack & Jones, Jaguar, Japan Display Inc., L.L.Bean, Lacoste, Land Rover, Lenovo,
LG, Li-Ning, Mayor, Meizu, Mercedes-Benz, MG, Microsoft, Mitsubishi, Mitsumi, Nike, Nintendo,
Nokia, The North Face, Oculus, Oppo, Panasonic, Polo Ralph Lauren, Puma, Roewe, SAIC Motor,
Samsung, SGMW, Sharp, Siemens, Skechers, Sony, TDK, Tommy Hilfiger, Toshiba, Tsinghua
Tongfang, Uniqlo, Victoria’s Secret, Vivo, Volkswagen, Xiaomi, Zara, Zegna, ZTE.
Some brands are linked with multiple factories.

The data is based on published supplier lists, media reports, and the factories’ claimed suppliers.
ASPI reached out to these 83 brands to confirm their relevant supplier details. Where companies
responded before publication, we have included their relevant clarifications in this report. If any
company responses are made available after publication of the report, we will address these online.

ASPI notes that a small number of brands advised they have instructed their vendors to terminate their
relationships with these suppliers in 2020. Others, including Adidas, Bosch and Panasonic, said they
had no direct contractual relationships with the suppliers implicated in the labour schemes, but no
brands were able to rule out a link further down their supply chain.

The report includes an appendix that details the factories involved and the brands that appear to have
elements of forced Uyghur labour in their supply chains. It also makes specific recommendations for
the Chinese government, companies, foreign governments and civil society organisations.




                                                                                                            05
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 17 of 81




     Forced Uyghur labour
     The ILO lists 11 indicators of forced labour.24 Relevant indicators in the case of Uyghur workers
     may include:
     • being subjected to intimidation and threats, such as the threat of arbitrary detention, and being
       monitored by security personnel and digital surveillance tools
     • being placed in a position of dependency and vulnerability, such as by threats to family members
       back in Xinjiang
     • having freedom of movement restricted, such as by fenced-in factories and high-tech surveillance
     • isolation, such as living in segregated dormitories and being transported in dedicated trains
     • abusive working conditions, such as political indoctrination, police guard posts in factories,
       ‘military-style’ management, and a ban on religious practices
     • excessive hours, such as after-work Mandarin language classes and political indoctrination sessions
       that are part of job assignments.25

     Chinese state media claims that participation in labour transfer programs is voluntary, and Chinese
     officials have denied any commercial use of forced labour from Xinjiang.26 However, Uyghur workers
     who have been able to leave China and speak out describe the constant fear of being sent back to a
     detention camp in Xinjiang or even a traditional prison while working at the factories.27

     In factories outside Xinjiang, there is evidence that their lives are far from free. Referred to as ‘surplus
     labour’ (富余劳动力) or ‘poverty-stricken labour’ (贫困劳动力), Uyghur workers are often transported
     across China in special segregated trains,28 and in most cases are returned home by the same method
     after their contracts end a year or more later.29

     Multiple sources suggest that in factories across China, many Uyghur workers lead a harsh, segregated
     life under so-called ‘military-style management’ (军事化管理).30 Outside work hours, they attend
     factory-organised Mandarin language classes, participate in ‘patriotic education’,31 and are prevented
     from practising their religion.32 Every 50 Uyghur workers are assigned one government minder and
     are monitored by dedicated security personnel.33 They have little freedom of movement and live in
     carefully guarded dormitories, isolated from their families and children back in Xinjiang.34 There is also
     evidence that, at least in some factories, they are paid less than their Han counterparts,35 despite state
     media claims that they’re paid attractive wages.36

     The Chinese authorities and factory bosses manage Uyghur workers by ‘tracking’ them both physically
     and electronically.37 One provincial government document describes a central database, developed by
     Xinjiang’s Human Resources and Social Affairs Department and maintained by a team of 100 specialists
     in Xinjiang, that records the medical, ideological and employment details of each labourer.38

     The database incorporates information from social welfare cards that store workers’ personal details.
     It also extracts information from a WeChat39 group and an unnamed smartphone app that tracks the
     movements and activities of each worker.40




06   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 18 of 81



Chinese companies and government officials also pride themselves on being able to alter their Uyghur
workers’ ideological outlook and transform them into ‘modern’ citizens, who, they say, become ‘more
physically attractive’41 and learn to ‘take daily showers’.42

In some cases, local governments in Xinjiang send Chinese Communist Party (CCP) cadres to
simultaneously surveil workers’ families back home in Xinjiang43— a reminder to workers that any
misbehaviour in the factory will have immediate consequences for their loved ones and further
evidence that their participation in the program is far from voluntary.

A person with knowledge of a Uyghur labour transfer program in Fujian told Bitter Winter, a religious
and human rights NGO, that the workers were all former ‘re-education camp’ detainees and were
threatened with further detention if they disobeyed the government’s work assignments.44
A Uyghur person sent to work in Fujian also told the NGO that police regularly search their
dormitories and check their phones for any religious content. If a Quran is found, the owner will
be sent back to the ‘re-education camp’ for 3–5 years.45

The treatment of Uyghurs described in this report’s case studies is in breach of China’s Constitution,
which prohibits discrimination based on ethnicity or religious belief,46 as well as international law.

While we are unable to confirm that all employment transfers from Xinjiang are forced, the cases
for which adequate detail has been available showcase highly disturbing coercive labour practices
consistent with ILO definitions of forced labour.




                                                                                                         07
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 19 of 81




     Case study 1: Uyghur workers making Nike
     sneakers in Qingdao
     Figure 1: Uyghur workers at Taekwang Shoe Manufacturing waving the Chinese flag, October 2019




     Source: ‘Strengthening patriotism education and building a bridge of national unity’ (加强爱国主义教育搭建民族团结连心桥),
     China Ethnic Religion Net (中国民族宗教网), 7 November 2019, online.


     In January 2020, around 600 ethnic minority workers from Xinjiang were employed at Qingdao
     Taekwang Shoes Co. Ltd (青岛泰光制鞋有限公司).47 Taekwang’s primary customer is the American
     multinational company Nike Incorporated.48 The Xinjiang workers are mostly Uyghur women from
     Hotan and Kashgar prefectures, which are remote parts of southern Xinjiang that the Chinese
     government has described as ‘backward’ and ‘disturbed by religious extremism’.49

     At the factory, the Uyghur labourers make Nike shoes during the day. In the evening, they attend a
     night school where they study Mandarin, sing the Chinese national anthem and receive ‘vocational
     training’ and ‘patriotic education’.50 The curriculum closely mirrors that of Xinjiang’s ‘re-education
     camps’.51

     The sprawling Taekwang factory compound is located in Laixi City, to the north of Qingdao in China’s
     Shandong province, and is owned by the Taekwang Group, a South Korean chemical and textile
     conglomerate (chaebol). Taekwang’s Laixi factory is one of the largest manufacturers of shoes for
     Nike,52 producing more than seven million pairs for the American brand annually.53




08   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
              Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 20 of 81



Figure 2: Taekwang supply chain




Source: A Laixi government committee press release stated that 9,800 Uyghur workers were transferred to Qingdao Taekwang Shoes in
‘more than 60 batches’ since 2007. ‘Strengthening patriotism education and building a bridge of national unity’ (加强爱国主义教育搭建
民族团结连心桥), China Ethnic Religion Net (中国民族宗教网), 7 November 2019, online.


In June 2019, at the opening ceremony of the Taekwang night school, a government official from
the local United Front Work Department54 office called on Uyghur workers to strengthen their
identification with the state and the nation.55 The school is called the ‘Pomegranate Seed’ Night
School (Figure 3), referencing a speech by Chinese President Xi Jinping in which he said ‘every ethnic
group must tightly bind together like the seeds of a pomegranate.’56

Figure 3: Opening ceremony of ‘Pomegranate Seed’ Night School for ethnic minorities at Taekwang factory,
June 2019




Source: ‘Municipal United Front Work Department’s “Pomegranate Seed” Night School: a look into Qingdao Taekwang’s Mandarin classes’
(市委统战部’ 石榴籽’ 夜校 走进青岛泰光举办普通话培训班), Laixi United Front (莱西统一战线), WeChat, 1 July 2019, online.




                                                                                                                                      09
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 21 of 81



     The Washington Post has reported that Uyghurs working at the factory were not allowed to go home
     for holidays.57

     The newspaper also reported that Uyghur workers at the factory were sent there by the Xinjiang
     government, they did not choose to come to Qingdao, and that they were unable to practice
     their religion.

     Photographs of the factory in January 2020 published by the newspaper show that the complex was
     equipped with watchtowers, razor wire and inward-facing barbed-wire fences. Uyghur workers were
     free to walk in the streets around the factory compound, but their comings and goings were closely
     monitored by a police station at the side gate equipped with facial recognition cameras.

     The Uyghur workers at the Taekwang factory speak almost no Mandarin, so communication with
     locals is largely non-existent, according to the newspaper. They eat in a separate canteen or a Muslim
     restaurant across the road from the factory, where the ‘halal’ signs have been crossed out. They live in
     buildings next to the factory that are separate quarters from those of the Han workers.58

     ASPI found evidence that inside the factories, the workers’ ideology and behaviour are closely
     monitored. At a purpose-built ‘psychological dredging office’ (心理疏导室), Han and Uyghur officials
     from Taekwang’s local women’s federation conduct ‘heart-to-heart’ talks, provide psychological
     consulting and assist in the uplifting of the ‘innate quality’ (素质) of the Uyghur workers—in order to aid
     their integration.59 Those offices and roles are also present in Xinjiang’s ‘re-education camps’.60

     Figure 4: A study room called ‘Home of the Youth’ for ethnic minority workers at the Taekwang factory




     Source: ‘Blessed are those who work here in Laixi!’ (在莱西这里上班的人有福了!), In the palm of Laixi (掌上莱西), WeChat,
     21 July 2019, online.




10   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
            Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 22 of 81



Top Chinese government officials see the use and management of ethnic workers at Taekwang as a
model worth emulating. Politburo Standing Committee member Wang Yang and China’s Minister for
Public Security, Zhao Kezhi, sent a commendation memo to the management, according to a local
media report in late 2019.61 From 2017 to 2018, according to official statistics, 4,710 Uyghur workers
were transferred from Xinjiang to Shandong (almost double the government’s own target).62

The workers are closely monitored by party authorities. Officials from the local offices of the Public
Security Bureau and United Front Work Department hold regular meetings with Shandong companies
that hire “Uyghurs” to discuss the workers’ ‘ideological trends and any issues that have emerged’.63
Those agencies also have representatives stationed inside factories like Taekwang to report daily on
the ‘thoughts’ of the Uyghur workers, manage any disputes and guard against spontaneous ‘mass
instances’.64 In 2018, a recruitment notice said that Qingdao was looking for auxiliary police who are
fluent in minority languages.65 In Xinjiang, auxiliary police officers are responsible for bringing people
to detention camps and monitoring them when they are in detention.66

Figure 5: A July 2018 ‘farewell ceremony’ before 176 Uyghur workers left Qira county, Xinjiang for Qingdao to work
at Taekwang Shoes Co. Ltd and Fulin Electronics Company




Source: ‘Qira county organises 176 labourers for stable employment at Shandong enterprises’ (策勒县组织176名务工人员赴山东企业稳
定就业), Pomegranate Garden (石榴园), WeChat, 5 July 2018, online.


In January 2018, local Hotan media published a ‘letter of gratitude’ from 130 Uyghur workers at
Taekwang to the Hotan Prefecture government.67 In the letter, which was written in Mandarin, the
Uyghur workers described themselves as being mired in poverty before being sent to Qingdao and
express gratitude that they were now able to earn a monthly salary of Ұ2,850 (US$413, above the
minimum wage in China).68 ASPI could not verify the wages received by the workers or the authenticity
of the letter. The letter goes on to say that, since arriving in Qingdao, the workers had learned the
dangers of religious extremism and now see a ‘beautiful life ahead of them’.69




                                                                                                                     11
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 23 of 81




     Rendering ‘Xinjiang Aid’ (援疆)
     Working arrangements that uproot Uyghurs and place them in factories in eastern and central
     China are not new. Since the early 2000s, the Chinese government has mobilised wealthier
     coastal provinces and cities to develop frontier regions such as Xinjiang and Tibet, and actively
     encouraged the movement of workers in the name of promoting ‘inter-ethnic fusion’ (民族交融)
     and ‘poverty alleviation’ (扶贫).70

     Uyghur workers’ participation in those programs is rarely voluntary. Even in the 2000s, well before the
     ‘re-education camp’ system was created, working and living conditions for transferred Uyghur workers
     were often exploitative, if not abusive.71 Rights groups criticised the programs as coercive, highlighting
     how they intentionally removed Uyghurs from their homes and traditional way of life, only to force
     the workers to endure the long working hours, poor conditions, predatory bosses and discriminatory
     attitudes of their Han co-workers.72

     Concerned factory bosses significantly reduced the use of Uyghur labour after violent clashes between
     Han and Uyghur workers in a Guangdong factory led to a deadly riot in Xinjiang’s regional capital of
     Urumqi in July 2009.73

     In response to the unrest, the Chinese government began holding regular national ‘Xinjiang Aid’
     conferences in 2010.74 Financial subsidies and political inducements were offered to mobilise wealthier
     provinces and cities to pair up with cities and prefectures in Xinjiang in order to ‘aid’ the region’s
     development and stability.75

     Provinces have since been encouraged to contribute to the aid scheme in various ways: “‘medical
     Xinjiang Aid’ (医疗援疆), ‘technology Xinjiang Aid’ (科技援疆), ‘educational Xinjiang Aid’ (教育援疆)
     and ‘industrial Xinjiang Aid’ (产业援疆).76

     Following further violence and the mass detention of Uyghurs in early 2017,77 the ‘Xinjiang Aid’ agenda
     became a top political priority.78 Local governments and corporations were strongly encouraged to
     find employment opportunities for newly ‘re-educated’ Uyghurs, under a policy termed ‘industrial
     Xinjiang Aid’.79

     ‘Industrial Xinjiang Aid’ seeks to assign work to ‘idle’ Uyghurs in the name of poverty alleviation, but
     it also shares the same indoctrination aims as the ‘re-education camp’ system: factory bosses are
     expected to fundamentally alter Uyghur workers by reforming their ‘backward qualities’ and sinicising
     them.80 In exchange, Uyghur workers are required to show ‘gratitude’ to the Communist Party and their
     Han ‘elder sisters and brothers’.81




12   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 24 of 81



Companies across China can participate in industrial ‘Xinjiang Aid’ in two ways:
• opening up ‘satellite’ factories (卫星工厂) or workshops inside Xinjiang to absorb ‘surplus labour
  capacity’ (富余劳动力).82 According to China’s Xinhua News Agency, in the past few years, ‘Xinjiang
  Aid’ has seen some 4,400 enterprises set up in Xinjiang, providing nearly a million local jobs83
• hiring Uyghur workers for their factories elsewhere in China through a range of labour
  transfer schemes.

Some companies, such as Hao Yuanpeng Clothing Co. Ltd (浩缘朋服装有限公司)—a garment
company headquartered in Anhui province that claims to supply Fila (Italy/South Korea) and Adidas
(Germany)—are engaged in both those forms of industrial aid.84

By late 2018, cheap labour emerging from the ‘re-education camps’ had become an important driver
of Xinjiang’s economy, according to an official statement by the Xinjiang Development and Reform
Commission.85 There is now a direct pipeline of Uyghur workers from ‘vocational training’ and political
indoctrination in Xinjiang to factory work across China. ‘For every batch (of workers) that is trained,
a batch of employment will be arranged and the batch will be transferred’, a 2019 government work
report from Karakax county reads.86 In some cases, labour transfers outside of Xinjiang are organised
even before vocational training and political indoctrination start—to ensure ‘100% employment rate’
for the ‘trained’ Uyghurs.87




                                                                                                          13
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 25 of 81




     Xinjiang’s labour transfer program
     Data collected from Chinese state media and official government notices indicates that more than
     80,000 Uyghur workers were transferred out of Xinjiang between 2017 and 2019. ASPI has mapped the
     available data on these transfers. The larger the arrow in Figure 6, the greater the number of people
     being transferred. Dotted lines represent known direct county-to-factory transfers. The diagram
     shouldn’t be considered comprehensive, but gives a sense of the scale and scope of the program.88

     Figure 6: Uyghur transfers to other parts of China from 2017 to 2020




     Source: ASPI’s International Cyber Policy Centre, which used a range of data sources, including local media reports and official
     government sources.


     The Chinese government’s official data on labour transfer includes transfers from southern Xinjiang
     to northern Xinjiang, transfers from Xinjiang to other provinces, and transfers to local factories.
     Depending on the county, labourers sent outside Xinjiang count for anywhere between 10%89 to 50%90
     of all Xinjiang transfers.

     In recent years, transfers from Xinjiang to other parts of China have increased steadily. In 2017,
     according to state media reports, 20,859 ‘rural surplus labourers’ from Xinjiang were transferred to
     work in other provinces.91 Based on ASPI’s analysis of published data, an estimated 28,000 people
     were transferred for employment in 2018.92 In 2019, an estimated 32,000 people were transferred out of
     the region.93

     Xinjiang authorities also claim to have repeatedly exceeded their labour transfer targets.94 The 2017
     target was set at 20,000 and exceeded by 4%.95 In 2019, the target was set at 25,000 and reportedly
     exceeded by about 25%.96




14   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 26 of 81



ASPI analysed the volume of results returned by the Chinese search engine Baidu97 when we searched
for keywords related to labour transfer schemes. Figure 7 illustrates a steady increase since 2014
(the year in which the so-called ‘Strike Hard Campaign against Violent Extremism’ was launched in
Xinjiang), and an even more dramatic increase from 2017 as the ‘re-education’ process ramped up.
This is a further suggestion that the labour transfer program has become an increasingly important
political priority for the Chinese government in recent years.

Figure 7: Number of Baidu search results for a variety of keywords relating to Xinjiang labour transfers, 2005 to 2019




Source: ASPI’s International Cyber Policy Centre


Aside from political incentives, the business of ‘buying’ and ‘selling’ Uyghur labour can be quite
lucrative for local governments and commercial brokers. According to a 2018 Xinjiang provincial
government notice, for every rural ‘surplus labourer’98 transferred to work in another part of Xinjiang
for over nine months, the organiser is awarded Ұ20 (US$3); however, for labour transfers outside
of Xinjiang, the figure jumps 15-fold to Ұ300 (US$43.25).99 Receiving factories across China are also
compensated by the Xinjiang government, receiving a Ұ1,000 (US$144.16) cash inducement for each
worker they contract for a year, and Ұ5,000 (US$720.80) for a three-year contract.100 The statutory
minimum wage in Urumqi, Xinjiang’s regional capital, was Ұ1620 (US$232.08) a month in 2018.101

In recent years, advertisements for ‘government-sponsored Uyghur labour’ also began to appear
online. In February 2019, a company based in Qingdao published a notice advertising a large number
of ‘government-led … qualified, secure and reliable’ Uyghur workers for transfer to some 10 provinces
in China (Figure 8).102




                                                                                                                         15
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 27 of 81



     Figure 8: Advertisement published by Qingdao Decai Decoration Co. claiming to supply government-sponsored
     Uyghur workers from Xinjiang to other provinces




     Note: The ad features a caricature of two dancing Uyghurs in traditional clothing.
     Source: ‘Our company provides a large number of government (sponsored) Xinjiang workers - labour dispatching company’ (我司提供大
     量政府新疆工人劳务派遣公司), Qingdao Human Resources Website (青岛德才人力资源网), online. Translated from Chinese by ASPI.


     Another new advertisement claimed to be able to supply 1,000 Uyghur workers aged 16 to 18 years.
     It reads: ‘The advantages of Xinjiang workers are: semi-military style management, can withstand
     hardship, no loss of personnel … Minimum order 100 workers!’. The advertisement also said that
     factory managers can apply for current Xinjiang police to be stationed at their factory 24 hours a day,
     and that the workers could be delivered (along with an Uyghur cook) within 15 days of the signing of a
     one-year contract (Figure 9).




16   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
             Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 28 of 81



Figure 9: Labour-hire advertisement offering young Uyghur workers under ‘semi-military style management’




Source: ‘1,000 minorities, awaiting online booking’ (1000少数民族,在线等预约), Baidu HR Forum (百度 HR吧), 27 November 2019, online.
Translated from Chinese by ASPI.




                                                                                                                           17
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 29 of 81




     Case study 2: From ‘re-education camps’ to
     forced labour assignments
     New evidence indicates that ‘graduating’ detainees from Xinjiang’s ‘re-education camps’ have been
     sent directly to factories to work in other parts of China. In such circumstances, it is unlikely that their
     work arrangements are voluntary.

     The Haoyuanpeng Clothing Manufacturing Co. Ltd (浩缘朋制衣有限公司, HYP) participates in
     ‘Xinjiang Aid’ both through its satellite factory103 in Xinjiang (established in 2018) and by exporting
     Uyghur workers to Anhui province, where it is headquartered. On HYP’s corporate website, it advertises
     strategic partnerships with the Italian–South Korean fashion label Fila, German sportswear companies
     Adidas and Puma, and Nike.104

     In February 2018, HYP transferred 63 workers from Xinjiang to its Anhui factory in eastern China with
     plans to eventually transfer 500 in total.105 The transferred workers were all ‘graduates’ of the Jiashi
     County Secondary Vocational School (伽师县中等职业学校), according to a government report.106
     ASPI’s analysis of satellite imagery and official documents suggest the ‘school’ had operated as
     a ‘re-education camp’ since 2017. The compound increased in size, adding new dormitories and
     factory warehouses while significant security features were added through the introduction of secure
     ‘military-style management’ (see Figure 10).107

     Figure 10: Satellite image of Jiashi Vocational School, January 2018, with security infrastructure added since 2017
     highlighted in orange




     Note: Multiple dormitory buildings and a teaching building appear to be completely fenced in and isolated in a style that resembles other
     political indoctrination camps. Additionally, five small factory warehouse buildings have been constructed in the enclosed area. Source:
     ASPI’s International Cyber Policy Centre.




18   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 30 of 81



A spokesperson from Adidas said the company does not have an active relationship with HYP and that
they will further investigate the use of the Adidas signage.

The transfer of Uyghur labour to Anhui was part of a ‘Xinjiang Aid’ project organised by the Guangdong
government, which also involved HYP setting up a highly secure factory in Xinjiang’s Shule (Yengixahar)
county (Figure 11).108

Figure 11: Satellite image of HYP’s factory in Shule (Yengixahar) county, Xinjiang




Note: The factory is fully enclosed by perimeter fencing and has several residential dorm buildings further isolated by fencing. In addition
there are several security posts throughout the facility. Source: ASPI’s International Cyber Policy Centre.


In a recent interview, HYP President Zeng Yifa (曾亿法) told state media that he established a factory
in Xinjiang because it was difficult to find young workers in other parts of China, or even abroad,
concluding that: ‘Although the quality of North Korean workers is good, I’m reluctant to spend money
on foreign workers. In the end, I chose Xinjiang.’109

HYP’s factory in Xinjiang, which has a large Adidas billboard on its facade (Figure 13), is surrounded by
a 3-metre-high fence. The two entrances to the factory are guarded by security checkpoints, and at
least five more security posts monitor the rest of the facility’s perimeter. It is unclear whether HYP’s
factory in Anhui province has similar security features.




                                                                                                                                               19
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 31 of 81



     Figure 12: HYP’s supply chain




     Source: ASPI ICPC. See Appendix for supply chain information.


     Figure 13: Hao Yuanpeng’s Kashgar, Xinjiang factory.




     Source: Photos of company (企业展示), Hao Yuanpeng Clothing Co. Ltd (浩缘朋服装有限公司), online.




20   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 32 of 81




Case study 3: ‘Re-educating’ Uyghur workers
in Apple’s supply chain
In December 2017, Apple’s CEO Tim Cook visited one of the company’s contractors—O-Film
Technology Co. Ltd (欧菲光科技股份有限公司)110 —and posted a picture of himself at the company’s
Guangzhou factory on the Chinese social media platform Weibo.111

O-Film manufactured112 the ‘selfie cameras’ for the iPhone 8 and iPhone X. The company also claims
on its website to manufacture camera modules and touchscreen components for a number of other
well-known companies including Huawei, Lenovo and Samsung.113

Figure 14: Tim Cook’s Weibo post from O-Film’s Guangzhou factory in December 2017




Tim Cook’s post on Chinese social media: ‘Say cheese! Getting a closer look at the remarkable, precision work that goes into
manufacturing the selfie cameras for iPhone 8 and iPhone X at O-Film’. Source: online.




                                                                                                                               21
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 33 of 81



     Prior to Cook’s visit, between 28 April and 1 May 2017, 700 Uyghurs were reportedly transferred
     from Lop county, Hotan Prefecture, in Xinjiang to work at a separate O-Film factory in Nanchang,
     Jiangxi province.114

     As with other labour transfers from Xinjiang described in this report, the work assignments for the
     Uyghurs sent to Jiangxi were highly politicised. The workers were expected to ‘gradually alter their
     ideology’ and turn into ‘modern, capable youth’ who ‘understand the Party’s blessing, feel gratitude
     toward the Party, and contribute to stability,’ a local Xinjiang newspaper wrote.115 Once in Jiangxi,
     they were managed by a few minders sent by Lop county who were ‘politically reliable’ and knew both
     Mandarin and the Uyghur language.116

     According to a now deleted press release,117 Cook praised the company for its ‘humane approach
     towards employees’ during his visit to O-Film, asserting that workers seemed ‘able to gain growth at
     the company, and live happily.’118

     Five months later, in October 2017, the Hotan government in Xinjiang contacted O-Film, hoping to
     supply another 1,300 workers.119 On 12 December 2017, a Uyghur worker who claimed to have worked
     at O-Film said that there were more than a thousand Uyghur workers at the O-Film factory in Jiangxi.120

     Figure 15: O-Film Supply Chain




     Source: ASPI ICPC. See appendix for supply chain source information.




22   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 34 of 81



O-Film is not the only Chinese factory using Uyghur labour to make parts for Apple and its suppliers.
This report identifies three other factories in Apple’s supply chain.

A local government document from September 2019 said that 560 Xinjiang labourers were transferred
to work in factories in central Henan province—including Foxconn Technology (Foxconn)’s Zhengzhou
facility.121 Foxconn, a Taiwanese company, is the biggest contract electronics manufacturer in the
world, making devices for Apple, Dell and Sony, among others.122 The Zhengzhou facility reportedly
makes half of the world’s iPhones and is the reason why Zhengzhou city is dubbed the ‘iPhone city’.123

It is unclear how the Uyghur workers are treated at the Zhengzhou facility. However, a September
2019 report by New York-based China Labour Watch said contract workers at Foxconn’s Zhengzhou
factory—which includes Uyghur workers—put in at least 100 overtime hours a month.124 Over the
past decade, Foxconn has been marred by allegations of worker exploitation and even suicides,
including recently at its Zhengzhou facility.125 The company has also actively participated in the
‘Xinjiang Aid’ scheme.126

Figure 16: Uyghur workers arriving at Hubei Yihong Precision Manufacturing Co. Ltd




Uyghur workers with Hubei Yihong Precision Manufacturing Co. Ltd on their transfer between Xinjiang and Xianning, Hubei.
This photograph was taken outside of Wuchang train station in Wuhan, Hubei’s provincial capital, in May 2018. Source: online.


On 17 May 2018, 105 Uyghur workers were transferred from Keriya county, Xinjiang, to Hubei Yihong
Precision Manufacturing Co. Ltd (湖北奕宏精密制造有限公司, Hubei Yihong) in Xianning, Hubei
province.127 Upon the workers’ arrival, a senior communist party official visited the Hubei Yihong
factory. In a speech, he put forward three demands: for the workers to exercise gratitude to the




                                                                                                                                23
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 35 of 81



     Communist Party, for the managers to increase surveillance and intensify patriotic education, and for
     the workers to quickly blend in.128

     Hubei Yihong makes backlights and battery covers.129 It is a subsidiary of Dongguan Yidong Electronic
     Co. Ltd (东莞市奕东电子有限公司), whose website claims that its end customers include Apple and
     Huawei.130 While neither Hubei Yihong nor its parent company is included in Apple’s supplier list,
     Hubei Yihong’s website lists Goertek, which directly supplies Apple with AirPods, as one of its
     customers.131

     Figure 17: Hubei Yihong Supply Chain




     Source: ASPI ICPC. See appendix for supply chain source information.


     In 2017, another electronics company that claims to make components for Apple’s supplier, Hefei
     Highbroad Advanced Material Co. Ltd (翰博高新材料（合肥）股份有限公司, Highbroad) signed a
     contract with the Hotan government to take in 1,000 Uyghurs each year for the next three years,
     according to the company’s vice president.132 Later that year, more than 500 Uyghurs from rural Guma
     county in Hotan Prefecture were transported to Hefei in Anhui province to begin work in Highbroad’s
     electronics factory.133




24   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
               Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 36 of 81



In 2018, 544 Uyghurs were transferred from Guma county to a Highbroad subsidiary, also in Hefei,
called Fuying Photoelectric Co. Ltd (合肥福映光电有限公司).134 At Fuying, according to state media,
Aynur Memetyusup, a young Uyghur woman, learned to improve her Mandarin and workplace
discipline and to take daily showers that made ‘her long hair more flowing than ever.’ She is quoted as
saying, ‘Like President Xi has said, happiness is always the result of struggle.’135

Figure 18: A picture of Aynur Memetyusup (first from left) in an after-work Mandarin class at Highbroad Advanced
Material Co. Ltd in Hefei, Anhui province




Source: ‘Uyghur girl helps her mom’s big dream come true’, China Daily, 6 August 2019, online.


According to the company’s 2018 annual report,136 Highbroad’s main products are components for
flat panel displays—the LCD and OLED screens used in many smartphones, tablets and computers.
Highbroad notes that 79.19% of its operating revenue comes from sales to the Beijing-based
multinational company BOE Technology Group Co. Ltd (京东方), which is one of the world’s largest
producers of electronic displays. BOE is currently a major screen supplier to Huawei137 and is set to
become Apple’s second-largest OLED screen supplier by 2021.138 BOE is currently listed on Apple’s
supplier list.139

According to Highbroad’s website their customers include Japan Display Inc. and LG Display.140
Highbroad’s hiring ads141 and a Chinese LCD industry directory142 also claim that Highbroad’s end
customers include other well-known companies including Dell, Lenovo, Samsung and Sony, and
automobile manufacturers such as BMW, Jaguar, Land Rover, Mercedes-Benz and Volkswagen
(Figure 18).




                                                                                                                   25
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 37 of 81



     Figure 19: Highbroad supply chain




     Source: ASPI ICPC. See Appendix for supply chain information.




26   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 38 of 81




Implications for the global supply chain
The rapid expansion of the nationwide system of Uyghur labour presents a new challenge for foreign
companies operating in China. How do they secure the integrity of their supply chains and protect their
brands from the reputational and legal risks of being associated with forced, discriminatory or abusive
labour practices? Interwoven supply chains and the mixed nature of their workforces, which draw on
both Han and Uyghur workers, make it particularly difficult for companies to ensure that their products
are not associated with forced labour. These labour transfer schemes also present a challenge to the
reputation of Chinese brands overseas.

In all, ASPI’s research has identified 83 foreign and Chinese companies directly or indirectly benefiting
from the use of Uyghur workers outside Xinjiang through potentially abusive labour transfer programs:
Abercrombie & Fitch, Acer, Adidas, Alstom, Amazon, Apple, ASUS, BAIC Motor, BMW, Bombardier,
Bosch, BYD, Calvin Klein, Candy, Carter’s, Cerruti 1881, Changan Automobile, Cisco, CRRC, Dell,
Electrolux, Fila, Founder Group, GAC Group (automobiles), Gap, Geely Auto, General Motors, Google,
Goertek, H&M, Haier, Hart Schaffner Marx, Hisense, Hitachi, HP, HTC, Huawei, iFlyTek, Jack & Jones,
Jaguar, Japan Display Inc., L.L.Bean, Lacoste, Land Rover, Lenovo, LG, Li-Ning, Marks & Spencer, Mayor,
Meizu, Mercedes-Benz, MG, Microsoft, Mitsubishi, Mitsumi, Nike, Nintendo, Nokia, The North Face,
Oculus, Oppo, Panasonic, Polo Ralph Lauren, Puma, Roewe, SAIC Motor, Samsung, SGMW, Sharp,
Siemens, Skechers, Sony, TDK, Tommy Hilfiger, Toshiba, Tsinghua Tongfang, Uniqlo, Victoria’s Secret,
Vivo, Volkswagen, Xiaomi, Zara, Zegna, ZTE. Some brands are linked with multiple factories. The data
is based on published supplier lists, media reports, and the factories’ claimed suppliers. ASPI reached
out to these 83 brands to confirm their relevant supplier details. Where companies responded before
publication, we have included their relevant clarifications in this report. If any company responses are
made available after publication of this report, we will address these online.

A further 54 companies are implicated in what could be forced labour schemes within Xinjiang itself
(see appendix)—some of which overlap with the 83 companies linked to forced Uyghur labour outside
of Xinjiang. It is important to note that not all companies have the same levels of exposure to Uyghur
forced labour. Some finished products are directly manufactured by these workers, while others pass
through complicated supply chains.

The appendix to this report lists 35 documented labour transfer programs under ‘Xinjiang Aid’ since
2017. The table includes the following information:
• transfers to factories in central and eastern provinces of China
• transfers to purpose-built factories within Xinjiang
• the number of people moved to the factories
• the products they make
• the companies the factories claim they supply.




                                                                                                            27
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 39 of 81



     In the past three years, the ‘re-education camp’ system in Xinjiang has drawn international
     condemnation. Now the culture and ethos of ‘re-education’ is being exported well beyond Xinjiang
     and married with practices that likely amount to forced labour.

     This report establishes that some workers employed through labour transfer schemes at factories
     across China are sourced directly from the ‘re-education camps’ in Xinjiang. Ethnic minority workers
     from Xinjiang who are not known to be former detainees may also be forced to work under threat of
     detention, the intimidation of family members and a range of restrictions on their freedom. The tainted
     global supply chain that results from these practices means that it is now difficult to guarantee that
     products manufactured in China are free from forced labour.143

     We have found that a large number of Chinese and multinational companies are sourcing components
     or products from factories that proudly boast about their Uyghur workers, such as Taekwang144
     and HYP.145 This situation poses new risks—reputational and legal—for companies and consumers
     purchasing goods from China, as products made in any part of the country, not just in Xinjiang, may
     have passed through the hands of forced labourers. This situation also creates new risks for investors
     in those companies—from private investors to wealth management funds—who may now find
     themselves indirectly linked to forced labour practices.




28   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
            Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 40 of 81




Recommendations
The response to the abuses identified in this report should not involve a knee-jerk rejection of Uyghur
or Chinese labour. The problem is the policies that require Uyghurs to work under duress in violation
of well-established international labour laws. It is vital that, as these problems are addressed, Uyghur
labourers are not placed in positions of greater harm or, for example, involuntarily transferred back to
Xinjiang, where their safety cannot necessarily be guaranteed. In light of this report’s findings, we make
the following recommendations.

The Chinese government should:
• give multinational companies unfettered access to allow them to investigate any abusive or forced
  labour practices in factories in China
• uphold the rights of all workers in China, especially those from vulnerable ethnic minorities, to
  determine how their labour is deployed and the conditions under which they leave their place of
  residence
• ratify the ILO International Labour Standards; structure a comprehensive grievance mechanism,
  including for the investigation of alleged cases of forced labour; provide victims with protection and
  remedies; and prosecute perpetrators
• uphold the legitimate rights of China’s citizens, including by protecting ethnic and religious rights
  enshrined in the Chinese Constitution.146

Companies using forced Uyghur labour in their supply chains could find themselves in breach of laws
which prohibit the importation of goods made with forced labour or mandate disclosure of forced
labour supply chain risks.147 Each company listed in this report should:
• conduct immediate and thorough human rights due diligence on its factory labour in China,
  including robust and independent social audits and inspections. The audits and inspections should
  include a stocktake of the conditions and current and ongoing safety of vulnerable workers
• if it finds that factories are implicated in forced labour, seek to use its leverage to address improper
  labour practices. In all cases where harm has occurred, it should take appropriate and immediate
  remedial action. Where it cannot, it should cease working with those factories
• ensure that it is fully transparent as it seeks to address all potential harms, including by reporting its
  due diligence and audit findings publicly.

Foreign governments should:
• identify opportunities to increase pressure on the Chinese government to end the use and
  facilitation of Uyghur forced labour and mass extrajudicial detention, including through the use of
  targeted sanctions on senior officials responsible for Xinjiang’s coercive labour transfers
• review trade agreements to restrict commodities and products being produced with forced labour
• identify opportunities to pressure the Chinese government into ratifying the Convention on Forced
  Labour, 1930 (No. 29),148 Abolition of Forced Labour Convention, 1957 (No.105)149 and the Protocol of
  2014 to the Forced Labour Convention.150




                                                                                                               29
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 41 of 81



     Consumers and civil society groups, including NGOs, labour unions and consumer advocacy groups,
     should:
     • demand that companies that manufacture in China conduct due diligence and social audits to
       ensure that they’re not complicit in forced labour practices
     • advocate for the recognition of continual, multilayered surveillance and monitoring of workers and
       their digital communications—both in and outside work hours—as an emerging and under-reported
       indicator of forced labour and an important human rights violation
     • push brands to be more transparent about the make-up of their supply chains and the preventative
       measures they have put in place to ensure forced labour does not occur
     • demand that companies make new public commitments, uphold current commitments, or both,
       to not use forced and coerced labour in their global supply chains and that they act quickly and
       publicly when such cases are identified.




30   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
            Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 42 of 81




Appendix
Table 1: Transfers of Uyghurs out of Xinjiang
 Transfers of Uyghurs out of          Chinese factories involved            International brands supplied
 Xinjiang                                                                   by factory
 From 2014 to mid-2018,               KTK Group                             KTK Group’s website says its
 Xinjiang’s Nilka county              (今创控股集团 also known                    customers include Alstom,
 transferred 390 people to work       as Jiangsu Jinchuang Group)           Bombardier, CRRC and
 in other provinces of China.151      is mainly involved in rail            Siemens, and the company
 In the first 6 months of 2019, the   transportation equipment,             is a strategic partner with
 county transferred 551 people        including design, research and        Alstom, Bombardier, CRRC
 out of Xinjiang.152                  development, and producing            and Hitachi.156
                                      door systems, interiors, and
 That included workers sent                                                 A subsidiary of Chinese rail
                                      other parts.155
 to Changzhou, Jiangsu,                                                     manufacturer, CRRC Co.
 dozens at a time.153 In July                                               Ltd, is currently building157
 2019, 41 Uyghur workers were                                               Melbourne’s new high-capacity
 transferred to KTK Group                                                   trains after jointly securing158
 in Changzhou.154                                                           a AU$2 billion (US$1.5
                                                                            billion) contract with two
                                                                            other companies.
 In May 2017, 1,200 people were       O-Film Technology Co. Ltd             Strategic partners listed on
 transferred from Lop, Hotan          (欧菲光科技股份有限公司)                         O-Film Technology’s website
 Prefecture, out of Xinjiang—700      manufactures compact camera           include: Acer, ASUS, Amazon,
 of them to Nanchang, Jiangxi,        modules and touchscreen               BAIC Motor, Changan
 to work at O-Film Technology         components for smartphones,           Automobile, Dell, GAC Group
 Co. Ltd.159                          laptops and cars.162                  (automobiles), Geely Auto,
                                                                            General Motors, HP, HTC,
 Five months later, the Hotan
                                                                            Huawei, Lenovo, LG, Meizu,
 Government contacted O-Film
                                                                            Microsoft, Oppo, SAIC Motor,
 Technology hoping to supply
                                                                            Samsung, SGMW, Sony, Vivo,
 another 1,300 workers.160
                                                                            Xiaomi and ZTE.163
 At the end of 2017, a Uyghur
                                                                            O-Film Technology also
 worker who claimed to have
                                                                            manufactured key components
 worked at O-Film Technology
                                                                            of iPhone 8 and iPhone X
 said that there were more than
                                                                            camera technologies for Apple
 a thousand Uyghur workers at
                                                                            in 2017164 and is currently
 the company.161
                                                                            on Apple’s supplier list.165
                                                                            In 2017, Apple’s CEO Tim
                                                                            Cook personally visited the
                                                                            company.166
 As reported in early 2019, 46        Nanjing Synergy Textiles Co.          Victory City’s customers
 workers (including Kazakhs)167       Ltd (南京新一棉纺织有限                        include Calvin Klein, Carter’s,
 were transferred from Tekes          公司 / 南京新一棉纺织印染                        Li-Ning and The North Face,
 county, Xinjiang, to work at         有限公司) is a wholly owned               according to a report by China
 Nanjing Synergy Textiles             subsidiary of Victory City            Galaxy Securities, a Chinese
 Co. Ltd in Nanjing in eastern        International Holding Ltd             brokerage and investment
 China’s Jiangsu Province.168         (冠华国际控股有限公司) and                      bank.170 See update below*
                                      produces high-grade cotton,
                                      knitting yarns and CVC yarns.169
*Update: The North Face says it never had a business relationship with Nanjing Synergy and terminated its
business relationship with its parent company Victory City in July 2016.



                                                                                                               31
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 43 of 81



      Transfers of Uyghurs out of                            Chinese factories involved              International brands supplied
      Xinjiang                                                                                       by factory
      In 2018, Awat county                                   Hefei Meiling Co. Ltd (合肥美              In 2017, Meiling became
      transferred 1,554 people                               菱股份有限公司) is a Chinese                   an exclusive supplier of
      to factories out of Xinjiang,                          electronics manufacturer.172            Italy’s Candy.174 A 2017
      including to Hefei Meiling Co.                         It produces refrigerators,              Chinese media report says
      Ltd in Anhui province.171                              washing machines, freezers,             Meiling supplies fridges to
                                                             air conditioners, kitchen               Swedish Electrolux.175
                                                             appliances and other small
                                                             home appliances.173
      Between 2017 and November                              Dongguan Lvzhou Shoes                   According to a report from
      2019, 491 workers were                                 Industry Co. Ltd (东莞绿                   Taiwanese students interning
      transferred from Tumxuk                                洲鞋业有限公司) is a shoe                      at the company, Dongguan
      City, Xinjiang to Dongguan                             manufacturer under the                  Lvzhou Shoes is the main
      Lvzhou Shoes Industry                                  Taiwanese Dalibu Group                  manufacturer for the American
      Co. Ltd in eastern China’s                             (大力卜集团).177                             brand Skechers.178
      Guangdong Province.176
      From April 2017 to June                                Youngor Textile Holdings Co.            Youngor Group’s official website
      2018, 2,048 Uyghur workers                             Ltd (雅戈尔色纺科技公司) is a                    says that Youngor is in strategic
      were transferred from Hotan                            subsidiary of Youngor Group             cooperation partnerships
      Prefecture in Xinjiang to 15                           Co. Ltd (雅戈尔集团股份有                       with several international
      factories in Anhui Province,                           限公司), producing textiles                brands, including Cerruti 1881
      including Youngor Textile                              and textile machinery.181               and Zegna, and also owns
      Holdings Co. Ltd.179                                   Youngor also owns a number              the brands Hart Schaffner
                                                             of subsidiaries and factories           Marx and Mayor.183 Youngor’s
      At a ‘Xinjiang Aid’ meeting with
                                                             in Xinjiang.182                         Xinjiang company claims to
      Anhui provincial government
                                                                                                     supply Calvin Klein, Gap, Jack
      representatives in 2019,
                                                                                                     & Jones, Lacoste, L.L.Bean,
      Youngor Textile Holdings
                                                                                                     Marks & Spencer, Polo Ralph
      welcomed labour transfers and
                                                                                                     Lauren, Tommy Hilfiger,
      expressed interest in taking
                                                                                                     and Uniqlo.184
      more transferred workers.180
      From April 2017 to June 2018,                          Huafu Top Dyed Melange Yarn             According to Chinese media,
      2,048 Uyghur workers were                              Co. Ltd (安徽淮北华孚色纺／                      Huafu’s long term customers
      taken from Hotan Prefecture in                         华孚时尚有限公司) produces                      include Adidas, Abercrombie
      Xinjiang to 15 factories in Anhui                      cotton, coloured fibres and             & Fitch, Lacoste, Puma, Zara
      Province, including Huafu Top                          melange yarn.186                        and H&M.187 Adidas and A&F
      Dyed Melange Yarn Co. Ltd.185                                                                  told ASPI they recently stopped
                                                                                                     using Huafu. Huafu supplies
                                                                                                     yarn for Victoria’s Secret188
                                                                                                     however the brand’s parent
                                                                                                     company, L Brands, claimed its
                                                                                                     suppliers are compliant with
                                                                                                     forced labour laws.




32   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
         Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 44 of 81



Transfers of Uyghurs out of      Chinese factories involved     International brands supplied
Xinjiang                                                        by factory
In March and April 2019,         Hubei Haixin Protective        According to Hubei Haixin’s
131 minority women were          Products Co. Ltd (湖北海          website, 60% of its products
transferred from Karakax         兴卫生用品集团有限公司)                   are exported to Europe, 20% to
county, Xinjiang, to Hubei       produces disposable medical    the US and 15% to Asia.191
Haixin Protective Products       and protective products
Co. Ltd in central China’s       such as masks, gowns and
Yuanshi town, Hubei Province.    shoe covers.190
At the factory, they undergo
Mandarin classes three days
a week.189
In November 2017, more           Highbroad Advanced Material    According to Highbroad’s
than 500 Uyghur workers          (Hefei) Co. Ltd (翰博高新          website198, their customers
were transferred from Guma       材料（合肥）股份有限公司)                  include LG Display and Japan
county, Xinjiang, to Highbroad   produces backlight modules     Display Inc. Highbroad’s hiring
Advanced Material (Hefei)        and LCD components for smart   ads199 and a Chinese LCD
Co. Ltd in Hefei, Anhui.192 In   devices, including phones,     industry directory200 claim that
2018, 544 young Uyghurs were     laptops and cars.194           Highbroad’s end customers
transferred from Guma county                                    also include other smart
                                 Hefei Fuying Photoelectric
to Highbroad subsidiary Hefei                                   device companies such as Dell,
                                 Co. Ltd (合肥福映光电
Fuying Photoelectric Co. Ltd,                                   Lenovo, Samsung and Sony,
                                 有限公司) is a subsidiary
also in Hefei.193                                               and automobile manufacturers
                                 of Highbroad.195
                                                                such as BMW, Jaguar, Land
                                 Most of Highbroad’s revenue    Rover, Mercedes-Benz and
                                 comes from supplying the       Volkswagen.201
                                 Chinese company BOE
                                                                79.19% of Highbroad’s
                                 Technology Group Co. Ltd
                                                                operating revenue comes from
                                 (京东方科技集团股份有
                                                                sales to the Beijing-based
                                 限公司),196 which is one of
                                                                multinational company BOE
                                 the world’s biggest display
                                                                Technology Group Co. Ltd (京
                                 makers.197
                                                                东方). BOE is currently a major
                                                                screen supplier to Huawei
                                                                and is set to become Apple’s
                                                                second-largest OLED screen
                                                                supplier by 2021.202 BOE is
                                                                currently listed on Apple’s
                                                                supplier list.203




                                                                                                   33
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 45 of 81



      Transfers of Uyghurs out of                            Chinese factories involved              International brands supplied
      Xinjiang                                                                                       by factory
      On 17 May 2018, 105 Uyghur                             Hubei Yihong Precision                  According to their website,
      workers were transferred                               Manufacturing Co. Ltd                   Dongguan Yidong Electronic
      from Keriya county, Xinjiang,                          (湖北奕宏精密制造有限公司)                          Co. Ltd supply directly to
      to Hubei Yihong Precision                              is a subsidiary of Dongguan             BYD, Goertek, Mitsumi, TDK,
      Manufacturing Co. Ltd in                               Yidong Electronic Co. Ltd               Toshiba, BOE and Kyocera.
      Xianning, Hubei province.204                           (东莞市奕东电子有限公                             It claims their end customers
                                                             司) and produces precision               include Amazon, Apple, Cisco,
                                                             parts for electronics such              General Electric, Google,
                                                             as backlights and battery               Haier, HP, Huawei, Microsoft,
                                                             covers.205                              Mitsubishi, Nintendo, Oculus,
                                                                                                     Oppo, Panasonic, Samsung,
                                                                                                     Siemens, Sony, and ZTE.206
                                                                                                     A spokesperson from General
                                                                                                     Electric said that the company
                                                                                                     has no record of ever having
                                                                                                     used Hubei Yidong or their
                                                                                                     subsidiary as a direct supplier.
                                                                                                     Hubei Yidong has taken down
                                                                                                     its company webpage since the
                                                                                                     publication of this report. Haier
                                                                                                     said the company is not in its
                                                                                                     supplier database.
      In February 2018, 63 workers                           Haoyuanpeng Garment                     Haoyuanpeng’s website states
      were transferred from the                              Group (安徽浩缘朋制衣集团                        that the company’s customers
      Jiashi County Secondary                                公司) manufactures apparel                include Adidas, Fila, Nike and
      Vocational School (伽师县中                                such as down jackets, casual            Puma.210 Adidas says that it has
      等职业学校) near Kashgar,                                   pants and children’s clothing,          no direct relationship with HYP
      in Xinjiang, to Haoyuanpeng                            and owns several companies              and that they’re investigating
      Garment Group in eastern                               around the country, including           HYP’s use of their brand name
      Anhui Province.207                                     one in Xinjiang called the              and logo.
                                                             Kashgar Haoyuanp Garment
      ASPI’s analysis of satellite
                                                             Co. Ltd (喀什浩缘朋服装有限
      imagery and official documents
                                                             公司).209
      suggest the school has
      operated as a ‘re-education
      camp’ since 2017.208
      As reported in August 2019, 192                        Ningbo Aoboer Electric   Supply chain information for this
      minority workers from Xinjiang                         Appliance Co. Ltd (宁波奥博尔 factory is not available.
      were working at Ningbo                                 电器有限公司) manufactures
      Aoboer Electric Appliance Co.                          electrical sockets and
      Ltd in Zhejiang Province.211                           power adapters.212
      In the first 8 months of 2018,                         Hefei Bitland Information               Hefei Bitland’s website says
      1,554 workers were reportedly                          Technology Co. Ltd                      the company’s cooperative
      transferred from Awat county,                          (安徽合肥宝龙达信息技                             partners include Founder
      Xinjiang, to factories in                              术有限公司) produces                         Group, Google, Haier, Hisense,
      other provinces, including to                          electronics such as computers           HTC, HP, iFlyTek, Lenovo and
      Hefei Bitland Information                              and smartphones.214                     Tsinghua Tongfang.215
      Technology Co. Ltd in Hefei,                                                                   Haier said this factory is not in
      Anhui.213                                                                                      its supplier database.




34   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
          Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 46 of 81



Transfers of Uyghurs out of         Chinese factories involved          International brands supplied
Xinjiang                                                                by factory
In the first 8 months of 2018,      Sichuan Mianyang Jingweida          According to local media,218
1,554 workers were reportedly       Technology Co. Ltd (四川              Jingweida has supplied
transferred from Awat county,       绵阳经纬达科技有限公司)                        products and services
Xinjiang, to factories in other     produces magnetoelectric            to brands including Dell,
provinces, including Sichuan        components such as power and        Foxconn, Hisense, HP,
Mianyang Jingweida                  LAN modules used in laptops         Huawei, Sharp, Toshiba and
Technology Co. Ltd.216              and home appliances.217             ZTE. Jingweida’s Chairman
                                                                        Wang Qiang also claimed that
                                                                        the company had been working
                                                                        with Bosch.219
Unknown number of people            Fujian Meike Leisure Sports         Supply chain information for this
were transferred from Hotan         Goods Co. Ltd (美克国际控                factory is not available.
City to Jinjiang, Fujian to work    股有限公司) manufactures
at Meike Leisure Sports             shoes.221
Goods in March 2019.220
In April 2018, 46 people who        Zhaoxing Outdoor Gears Co.          Supply chain information for this
were ‘vocational school             Ltd (兆兴户外用品有限公司)                    factory is not available.
graduates’ were transferred         in Fuzhou city, Fujian province,
from Payziwat county, Xinjiang      produces clothing and plastic
to work at Zhaoxing Outdoor         fabrics.224
Gears Co. Ltd in Fuzhou, Fujian
Province.222 By April 2019, there
were 99 Uyghur workers at
the company.223
In the first half of 2019,          QuanZhou Yilong Textile Co.         Supply chain information for this
437 Uyghur workers were             Ltd (泉州益龙纺织有限责任                     factory is not available.
transferred to Fujian Province      公司) manufactures children’s
from Hotan City, Lop county,        clothing, sportswear and
Makit county and other regions      loungewear.226
in Xinjiang.225 The workers were
sent to different factories in
Fujian including Quanzhou
Yilong Textile Co. Ltd.
As reported in late 2019,           Haoxiangni Health Food Co.          Supply chain information for this
30 minority workers                 Ltd (好想你健康食品股份有限                    factory is not available.
were transferred from               公司) produces red dates, dried
Hami City, Xinjiang, to             fruits and other health foods.229
Haoxiangni Health Food
Co. Ltd in Zhengzhou, Henan
province, for training and
subsequent employment.227
In 2018, Haoxiangni Health
Food Co Ltd launched a project
that the company claimed
would provide 200 local jobs
in Xinjiang.228




                                                                                                            35
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 47 of 81



      Transfers of Uyghurs out of                            Chinese factories involved              International brands supplied
      Xinjiang                                                                                       by factory
      As reported in late 2019,                              Foxconn Technology,                     Foxconn has supplied brands
      560 Xinjiang workers were                              a Taiwanese company, is the             like Amazon,232 Apple, Dell,233
      transferred to work in                                 biggest contract electronics            Google,234 HP,235 Huawei,236
      factories in central Henan                             manufacturer in the world.231           Microsoft,237 Nintendo,238
      province, including to Foxconn                                                                 Sony,239 and Xiaomi.240
      Technology in Zhengzhou,
                                                                                                     Foxconn’s Zhengzhou, Henan
      Henan province.230
                                                                                                     facility reportedly makes half
                                                                                                     of the world’s iPhones and is
                                                                                                     the reason why Zhengzhou
                                                                                                     city is dubbed the “iPhone
                                                                                                     city”.241 Foxconn’s website says
                                                                                                     their brands and ‘marketing
                                                                                                     channels’ include Nokia and
                                                                                                     Sharp.242
      In October 2018, 59 minority                           Jianhua Construction                    Supply chain information for this
      workers were transferred                               Materials Group (汤始建                    factory is not available.
      from Gulja county to Jianhua                           华建材（淮安）有限公司)
      Construction Materials Group                           says it’s a service provider of
      in Huai’an, Jiangsu.243                                concrete products.244
      In May 2017, 47 minority                               Roewe (荣威集团) is a                       Roewe’s cars are marketed247 as
      workers were transferred from                          domestic Chinese luxury car             British and sold overseas under
      Qapqal Xibe Autonomous                                 brand established under SAIC            the MG brand.248
      county, Xinjiang, to Jiangsu’s                         Motor Corporation Limited.246
      Yancheng city to work at
      Roewe.245
      130 people were transferred                            AcBel Polytech Co. Ltd                  Supply chain information for this
      from Nilka county, Xinjiang,                           (康舒电子有限公司) produces                     factory is not available.
      to Hubei Province to work at                           power supplies used in
      AcBel Polytech Co. Ltd in the                          information technology,
      first half of 2019.249                                 communications, consumer
                                                             electronics and other areas.250
                                                             AcBel owns manufacturing
                                                             sites in Taiwan, the Philippines,
                                                             and Guangdong and Hubei
                                                             Provinces in China.251
      According to an official notice,                       Avary Holding Co. Ltd (淮                Supply chain information for this
      in late 2019, Mongolküre county                        安鹏鼎控股股份有限公司)                            factory is not available.
      held a ‘job fair’ to organise                          produces printed circuit boards
      labor transfers. Avary Holding                         used in consumer electronics
      Co. Ltd was among the                                  and automotive electronics.254
      participating companies.252
      In the first half of 2019, 111
      people were transferred from
      Nilka county, Xinjiang, to
      Huaian, Jiangsu, to work at
      Avary Holding Co. Ltd.253




36   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
          Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 48 of 81



Transfers of Uyghurs out of       Chinese factories involved        International brands supplied
Xinjiang                                                            by factory
In March 2019, 236 workers        Tanyuan Technology Co.            Supply chain information for this
were transferred from Nilka       Ltd (碳元科技股份有限                     factory is not available.
county, Xinjiang, to work at      公司) manufactures heat
Tanyuan Technology Co. Ltd        dissipation and backplane
in Wujin, Jiangsu.255             solutions that are used in
                                  consumer electronics.256
According to a 2019 local         Good-Ark Electronics Co.         Supply chain information for this
media report, Uyghurs were        Ltd (固锝电子股份有限公司)                 factory is not available.
transferred from Makit county,    manufactures diodes, rectifiers,
Xinjiang, to work at Good-Ark     and semiconductors.259
Electronics Co. Ltd, a factory
in Jinan, Shandong.257
In early 2017, Good-Ark,
alongside four other factories,
signed agreements with Makit
county to employ a total of
500 Uyghur workers. The
agreement was signed prior to
a three-month-long detention
and political indoctrination
program - to ensure ‘100%
employment rate’ for the
‘trained’ Uyghurs.258
In early 2017, Qingdao            Qingdao Gaochang Electronic Supply chain information for this
Gaochang Electronic Co. Ltd,      Co. Ltd (青岛高广电子有限              factory is not available.
alongside four other factories,   公司) manufactures home
signed agreements with Makit      appliances like gas stoves.261
county to employ a total of
500 Uyghur workers. The
agreement was signed prior to
a three-month-long detention
and political indoctrination
program - to ensure ‘100%
employment rate’ for the
‘trained’ Uyghurs.260




                                                                                                        37
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 49 of 81



     Table 2: Labour transfer schemes within Xinjiang under ‘Xinjiang Aid’
      Labour transfer schemes                                Chinese factories involved              International brands supplied
      within Xinjiang under                                                                          by factory
      ‘Xinjiang Aid’
      Shandong Ruyi Technology                               Shandong Ruyi Technology                Ruyi’s subsidiaries include
      Group Co. Ltd went into                                Group Co. Ltd (山东如意毛                    several international luxury
      Xinjiang as early as 2010.262                          纺服装集团股份有限公司)                            brands, such as Acquascutum,
                                                             is a Chinese luxury clothing            Bally, Renown and SMCP
      By November 2019, Ruyi had
                                                             company.264 The company                 (which owns Sandro, Maje and
      reportedly employed 2,000
                                                             owns a number of factories in           Claude Pierlot).266
      Uyghur workers across three
                                                             Xinjiang, including Shihezi Ruyi
      counties in Xinjiang.263                                                                       Ruyi also owns the LYCRA
                                                             Textile Co. Ltd (石河子如意纺
                                                                                                     fibre company.267
                                                             织有限公司) and Shule Ruyi
                                                             Textile Co. Ltd (疏勒如意科技
                                                             纺织有限公司).265
      In November 2019, a satellite                          Shandong Zoucheng                       According to a US-based
      factory of Shandong                                    Guosheng (山东邹城国盛)                       international textiles
      Zoucheng Guosheng (clothing                            is a factory owned by Jiangsu           business platform, Jiangsu
      company) claimed to have                               Guotai Guosheng Co. Ltd (江              Guotai Guosheng supplies
      brought over 3,500 jobs to                             苏国泰国盛实业有限公司),269                        a large number of brands,
      Xinjiang.268 A government                              a company that produces                 including Abercrombie
      report said that this was set                          clothing and textiles. It’s             & Fitch, American Eagle,
      to be the biggest Xinjiang Aid                         under the Jiangsu Guotai                Anthropologie, Calvin Klein,
      project in Kashgar Prefecture.                         International Group (江苏国                Costco, Diesel, DKNY, Dress
                                                             泰国际集团).                                 Barn, Free People, Guess,
                                                                                                     Hollister, JCPenney, Kohl’s,
                                                                                                     Levi’s, Macy’s, Polo Ralph
                                                                                                     Lauren, Target, Tommy
                                                                                                     Hilfiger, Urban Outfitters,
                                                                                                     Walmart and ZARA.270
                                                                                                     Abercrombie & Fitch said
                                                                                                     it ‘does not believe’ it uses
                                                                                                     this factory.
      A 2019 state media report                              Shandong Jianhua Zhongxing              Zhongxing Glove’s website
      said that Shandong company,                            Glove Co. Ltd (山东建华中兴手                  says its products have been
      Jianhua Zhongxing Glove Co.                            套股份有限公司) manufactures                   exported all over the world,
      Ltd, had 20 satellite factories in                     various winter activity gloves.272      including to the US, Canada,
      Xinjiang and had ‘trained’ some                                                                the EU, Japan, and Russia.
      2,000 local workers.271                                                                        The company mainly produces
                                                                                                     under the brand KINEED.273




38   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
          Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 50 of 81



Labour transfer schemes             Chinese factories involved      International brands supplied
within Xinjiang under                                               by factory
‘Xinjiang Aid’
In 2019, Shanghai’s Xinjiang Aid    Yecheng county Xiaoxiang        Xiaoxiang Textiles uses the
efforts include having Yecheng      Textile Co. Ltd (叶城县潇湘          platform Alibaba to receive
Xiaoxiang Textile Co. provide       纺织有限公司), established            orders from North American,
‘vocational training’ to some       by Shanghai Aid efforts,        European and Middle Eastern
100 women for 45 days.274           manufactures cotton             high-end clothing brands.278
The training was reportedly         clothing; sleepwear; school,
                                                                    In 2019, it received orders
to change the women’s               work or nurse uniforms;
                                                                    for more than 1 million
thoughts.275 It was also            and beachwear.277
                                                                    garments,279 including orders
reported that the company
                                                                    from Guangdong, Langfang and
planned to ‘train’ 2,000 more
                                                                    overseas. 572,000 orders were
rural labourers.276
                                                                    from the US, primarily for nurse
                                                                    uniforms, surgical gowns and
                                                                    other hospital attire.
In May 2017, Qingdao Jifa           Qingdao Jifa Huajin Garment     According to its website,282
Huajin Garment Co. Ltd              Co. Ltd (青岛即发华锦服装有              Qingdao Jifa works with
announced the opening of            限公司), part of the Qingdao       Abercrombie & Fitch, Adidas,
its industrial park in Shule        Jifa Group (青岛即发集团),            Decathlon, Nike and Uniqlo.
county, Xinjiang.280 In May         manufactures business shirts    A profile of Jifa CEOs in local
2018, it was reported that          and other apparel.              media said the company also
Qingdao Jifa was ‘training’                                         works with Carrefour, Gap
employees at the industrial                                         and Walmart.283 Abercrombie
park and set to employ 1,000                                        & Fitch told ASPI it ‘does
Xinjiang workers.281                                                not believe’ it sources from
                                                                    this factory.
According to an official notice,    Changji Esquel Textile Co.      Customers listed on Esquel’s
in late 2019, Mongolküre county     Ltd (溢达纺织有限公司)                  website include Amazon,
held a ‘job fair’ to organise       manufactures textiles and       Apple, Banana Republic,
labour transfers. Changji           apparel. It owns a number       Brooks Brothers, Calvin
Esquel Textile Co. Ltd was          of factories and subsidiaries   Klein, Charles Tyrwhitt, Fila,
among the participating             in Xinjiang.286                 Giordano, Hazzys, Hugo Boss,
companies.284                                                       J. Crew, Jack & Jones, Jos.
                                                                    A. Bank, Lacoste, Land’s End,
Esquel set up three spinning
                                                                    Li-Ning, Muji, Nautica, Nike,
mills in Xinjiang to be close to
                                                                    Patagonia, Ralph Lauren,
the region’s cotton fields. In
                                                                    Shimamura and Tommy
May 2019, Esquel’s CEO told the
                                                                    Hilfiger.287 Esquel denies ever
Wall Street Journal that in 2017,
                                                                    using forced labor, and says
officials began offering the
                                                                    its Uyghur employees are
company Uyghur workers from
                                                                    ‘paid and respected for their
southern Xinjiang and Esquel
                                                                    work the same as any other
took 34 in total in 2 years.285
                                                                    Esquel employee’.




                                                                                                       39
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 51 of 81




     Acronyms and abbreviations
     ASPI                    Australian Strategic Policy Institute
     BOE                     BOE Technology Group Co. Ltd
     CCP                     Chinese Communist Party
     Foxconn                 Foxconn Technology
     Fuying                  Fuying Photoelectric Co. Ltd
     Highbroad               Hefei Highbroad Advanced Material Co. Ltd
     Hubei Yihong Hubei Yihong Precision Manufacturing Co. Ltd
     HYP                     Haoyuanpeng Clothing Manufacturing Co. Ltd
     ILO                     International Labour Organization
     NGO                     Non-governmental organisation
     O-Film                  O-Film Technology Co. Ltd
     Taekwang                Qingdao Taekwang Shoes Co. Ltd; Taekwang Group




40   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
             Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 52 of 81




Notes
1    The Chinese government’s ‘re-education’ policies have mainly targeted the Uyghurs but also other Turkic
     speaking Muslim minorities such as the Kazakhs, Uzbeks, Tartars, Tajiks, Kyrgyz and Hui. This report refers
     to them collectively as ‘Uyghurs’ or ‘ethnic minorities’ for brevity.
2    ‘Detention camps’ and ‘re-education camps’ are used interchangeably in this paper.
3    ‘Xinjiang Aid, to the hearts of the masses’ (对口援疆，做到群众心坎上), Anhui Guoyuan Financial Holdings
     Group Co. Ltd (安徽国元金融控股集团有限责任公司), 26 July 2018, online; ‘Hotan migrant workers find
     employment in Jiangxi Nanchang’s high-tech enterprises’ (和田外出务工人员在江西南昌高新企业就业掠
     影), Hotan People’s government (和田市人民政府), 8 April 2019, online.
4    Yu Mingtong (于明彤), ‘Guangdong industry Xinjiang Aid: Helping Kashgar ethnic women find employment’
     (广东产业援疆 助力喀什少数民族妇女就业), International Online (国际在线), 9 November 2018, online;
     “Xinjiang Aid”, to the hearts of the masses’ (对口援疆，做到群众心坎上), Anhui Guoyuan Financial Holdings
     Group Co. Ltd (安徽国元金融控股集团有限责任公司), 26 July 2018, online.
5    ‘Nilka, Xinjiang: Multiple measures to explore for improving model of organised rural labour transfer
     employment outside of Xinjiang’ (新疆尼勒克：多措并举探索提升农村劳动力疆外有组织转移就业新模
     式), Xinjiang Public Employment Net (新疆公共就业服务网), 25 June 2019, online.
6    Guidelines for Guangdong enterprises to hire Xinjiang workers (trial) (广东企业招用新疆籍劳动者指引 (试用),
     Guangdong Employment Service Administration (广东省就业服务管理局), 18 January 2019, online.
     For additional details on the security measures and government minders, see section ‘Forced
     Uyghur Labour’.
7    Rick Noack, ‘In a first, 22 nations condemned China’s repression of Uigher Muslims. Without the US’,
     The Washington Post, 12 July 2019, online.
8    See the United State’s Tariff Act of 1930, online, and Australia’s Modern Slavery Act 2018, online.
9    Protocol of 2014 to the Forced Labour Convention, 1930, online.
10   Adrian Zenz, ‘Brainwashing, police guards, and coercive internment: evidence from Chinese government
     documents about the nature and extent of Xinjiang’s “vocational training internment camps”‘, Journal
     of Political Risk, July 2019, 7(7), online; Fergus Ryan, Danielle Cave and Nathan Ruser, Mapping Xinjiang’s
     ‘re-education’ camps, ASPI, Canberra, 1 November 2018, online.
11   James Leibold, ‘Despite China’s denials, its treatment of the Uyghurs should be called what it is: cultural
     genocide’, The Conversation, 24 July 2019, online.
12   Rob Schmitz, ‘Ex-detainee describes torturer in China’s Xinjiang re-education camp’, NPR,
     13 November 2018, online.
13   Mu Xuequan, ‘China Focus: Xinjiang determined in counter-terrorism, deradicalization, maintaining
     development’, Xinhua Net, 10 December 2019, online.
14   ‘Trainees in Xinjiang education, training program have all graduated’, Xinhua, 9 December 2019, online.
15   In 2019, investigations conducted by the Australian Broadcasting Corporation and ASPI’s International Cyber
     Policy Centre revealed that Australian companies Cotton On and Target were at risk of using forced labour in
     their supply chains. Sophie McNeill, Jeanavive McGregor, Meredith Griffiths, Michael Walsh, Echo Hui, Bang
     Xiao, ‘Cotton On and Target investigate suppliers after forced labour of Uyghurs exposed in China’s Xinjiang’,
     Four Corners, ABC News, 17 July 2019, online; Nathan Ruser, ‘What satellite imagery reveals about Xinjiang’s
     ‘re-education’ camps and coerced labour’, The Strategist, 16 July 2019, online; Adrian Zenz, ‘Xinjiang’s new
     slavery’, Foreign Policy, 11 December 2019, online; Amy Lehr and Mariefaye Bechrakis, ‘Comnecting the Dots
     in Xinjiang: Forced Labour, Forced Assimilation and Western Supply Chains,’ A Report of the CSIS Human
     Rights Initiative, Center for Strategic and International Studies, October 2019, online.
16   Steve Hess, ‘Dividing and conquering the shop floor: Uyghur labour export and labour segmentation in
     China’s industrial east’, Central Asian Survey, December 2009, 28(4), 404, online.
17   The appendix lists all Chinese and global brands implicated, as well as the cities and provinces in China
     where the factories are known to be using Uyghur labour.
18   This estimate is based on data collected from Chinese state media and official government notices.
19   ‘Xinjiang Human Resources and Social Security Department: Strengthening labour cooperation in the
     region to promote long-term stable employment’ (新疆自治区人力资源和社会保障厅：强化区内劳务协作
     促进长期稳定就业), Ministry of Human Resources and Social Security, People’s Republic of China (中华人
     民共和国人力资源和社会保障部), 11 January 2019, online.




                                                                                                                      41
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 53 of 81



     20 Chris Buckley and Austin Ramzy, ‘Inside China’s push to turn Muslim minorities into an army of workers’,
        New York Times, 30 December 2019, online.
     21 Interim measures for the management of the Xinjiang Uyghur Autonomous Region’s rural surplus labour forces
        to transfer employment to reward funds (新疆维吾尔自治区农村富余劳动力转移就业以奖代补资金管理暂
        行办法), online.
     22 Bill Birtles, ‘China defends “vocational training centres” amid international pressure over mass Uighur
        detentions’, ABC News, 17 October 2018, online.
     23 Work report of the People’s government of Moyu county in 2019 (2019年墨玉县人民政府工作报告),
        Moyu county government Network (墨玉县政府网), 12 November 2019, online.
     24 Special Action Programme to Combat Forced Labour, ILO indicators of forced labour, International Labour
        Organization, 1 October 2012, online.
     25 Under the 1930 Forced Labour Convention, forced labour is ‘all work or service which is exacted from any
        person under the threat of a penalty and for which the person has not offered himself or herself voluntarily’.
        The 2014 Forced Labour Protocol, Article 1(3), reaffirms the 1930 convention’s definition. See Convention
        Concerning Forced or Compulsory Labour, 1930 (No.29), online, and Protocol of 2014 to the Forced Labour
        Convention, 1930, online.
     26 ‘Xinjiang Lop county: Leave as industrial workers, return as excellent public speakers’ (新疆洛浦县：外出
        成产业工人 返乡是优秀宣讲员), Phoenix News (凤凰新闻), 12 December 2017, online. In March 2019, the
        press office of the Xinjiang Uyghur Autonomous Region government told AFP that there was ‘no labour
        contract between education and training centres and enterprises’ and that ‘no enterprise obtains labour
        from training centres’; Agence France-Press, ‘China turns Muslim ‘re-education’ camp detainees into cheap
        labour force, human rights group claims’, South China Morning Post, 4 March 2019, online.
     27 Darren Byler, ‘How companies profit from forced labour in Xinjiang’, supchina, 4 September 2019, online;
        Ye Ling, ‘Released from Camps, Uyghurs Subjected to Forced Labor’, Bitter Winter, 23 December 2019, online.
     28 Zhu Yongfeng (朱勇峰), ‘The first batch of 50 workers from Nilka county goes to Jiangsu KTK Group’ (尼勒克
        县首批50名赴江苏今创集团务工), China Labour and Social Security News (中国劳动保障新闻网),
        15 May 2019, online.
     29 Yu Tao (于涛), ‘Xinjiang workers depart to return home to Xinjiang for the first time this winter’ (新疆今
        冬首趟进疆务工人员返乡专列发车), Xinhua News (新华网), 7 November 2019, online. Before the 2017
        crackdown, ‘surplus labour’ mostly referred to rural labour, but in recent years different types of labour
        transfer, including of rural labour and former detainees, have often been lumped together as ‘surplus
        labour’ to meet bigger targets.
     30 Simaier Human Resources (斯麦尔人力), ‘Important notice’ (重要通知), Labour Dispatch Forum (劳务派遣
        吧), Baidu, 27 October 2019, online; ‘1,000 minorities, awaiting online booking’ (1000少数民族，在线等预
        约), Baidu HR Forum (百度 HR吧), 27 November 2019, online.
     31 ‘Strengthening patriotism education and building a bridge of national unity’ (加强爱国主义教育搭建民族
        团结连心桥), China Ethnic Religion Net (中国民族宗教网), 7 November 2019, online.
     32 Nilka, Xinjiang: Multiple measures to explore for improving model of organised rural labour transfer
        employment outside of Xinjiang’ (新疆尼勒克：多措并举探索提升农村劳动力疆外有组织转移就业新模
        式), Xinjiang Public Employment Net (新疆公共就业服务网), 25 June 2019, online.
     33 Xinjiang Autonomous Region Human Resources and Social Security Department: Strengthening labour
        cooperation in the region to promote long-term stable employment (新疆自治区人力资源和社会保障厅：强
        化区内劳务协作 促进长期稳定就业), Ministry of Human Resources and Social Security, People’s Republic
        of China (中华人民共和国人力资源和社会保障部), 11 January 2019, online; ‘Guidelines for Guangdong
        Enterprises to hire Xinjiang Workers (Trial)’ (广东企业招用新疆籍劳动者指引 (试用)), Guangdong
        Employment Service Administration (广东省就业服务管理局), 18 January 2019, online.
     34 ‘To change a family’s destiny, these rural women workers from Xinjiang came to Qingdao. What did they
        experience?’ (伟改变家庭命运 这些新疆农村女工来到青岛 她们经历了什么？), CCTV News Public Account
        (央视新闻公众号) Sina Finance (新浪财经), 21 September 2016, online.
     35 According to a report by CSIS, the Chinese government permits factories to pay Uyghur workers in Xinjiang
        significantly lower than minimum wage. In some instances they’re not paid at all. Amy K. Lehr & Mariefaye
        Bechrakis, ‘Connecting the Dots in Xinjiang: Forced Labor, Forced Assimilation, and Western Supply Chains’,
        A Report of the CSIS Human Rights Initiative, 16 October 2019, online.
     36 Cao Siqi, ‘Vocational centers in Xinjiang will disappear when society no longer needs them: official’,
        Global Times, 12 March 2019, online.
     37 ‘Hotan Prefecture’s innovative mechanism promotes labour transfer employment’ (和田地区创新机制助推
        劳动力转移就业), Xinhua News (新华网), 23 May 2017, online.



42   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
            Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 54 of 81



38 ‘Hotan Prefecture’s innovative mechanism promotes labour transfer employment’ (和田地区创新机制助推
   劳动力转移就业), Xinhua News (新华网), 23 May 2017, online.
39 A Chinese messaging app.
40 The language used in the Xinjiang Human Resources and Social Affairs Department document appears to
   be intentionally vague. The smartphone app used to record information about Uyghur workers is unnamed,
   and ASPI hasn’t been able to find relevant information to identify the app.
41 ‘To change a family’s destiny, these rural women workers from Xinjiang came to Qingdao. What did they
   experience?’ (伟改变家庭命运 这些新疆农村女工来到青岛 她们经历了什么？), CCTV News Public Account
   (央视新闻公众号) Sina Finance (新浪财经), 21 September 2016, online.
42 ‘Four prefectures in southern Xinjiang press the fast-forward button to fight poverty’ (南疆四地州按下脱贫
   攻坚快进键), Smart Farm 361 (智农361), 20 September 2018, online.
43 Nilka, Xinjiang: Multiple measures to explore for improving model of organised rural labour transfer
   employment outside of Xinjiang’ (新疆尼勒克：多措并举探索提升农村劳动力疆外有组织转移就业新模
   式), Xinjiang Public Employment Net (新疆公共就业服务网), 25 June 2019, online.
44 Ye Ling, ‘Released from Camps, Uyghurs Subjected to Forced Labor’, Bitter Winter, 23 December 2019, online.
45 Ye Ling, ‘Released from Camps, Uyghurs Subjected to Forced Labor’, Bitter Winter, 23 December 2019, online.
46 Article 4 of the Chinese Constitution states: ‘All nationalities in the People’s Republic of China are equal.
   The state protects the lawful rights and interests of the minority nationalities and upholds and develops
   the relationship of equality, unity, and mutual assistance among all of China’s nationalities. Discrimination
   against and oppression of any nationality are prohibited; any acts that undermine the unity of the
   nationalities or instigate their secession are prohibited. The state helps the areas inhabited by minority
   nationalities speed up their economic and cultural development in accordance with the peculiarities and
   needs of the different minority nationalities.’ The National People’s Congress of the People’s Republic of
   China, Constitution of the People’s Republic of China, 4 December 1982, online.
47 ‘Strengthening patriotism education and building a bridge of national unity’ (加强爱国主义教育搭建民族
   团结连心桥), China Ethnic Religion Net (中国民族宗教网), 7 Nov 2019, online. According to state media,
   by the end of 2019, there were around 800 Uyghur workers at Taekwang. According to the Washington Post,
   by January 2020, there were 600 Uyghur workers there.
48 ‘Group profile’, Jeongsan International, no date, online; ‘Nike Global Manufacturing data export—filters
   applied: ((none))’ Nike, August 2019, online.
49 ‘From here to a brand new life—Xinjiang Hotan, Kashgar Vocational Skills Education and Training Center’
   (从这里，走向崭新生活—新疆和田，喀什职业技能教育培训中心见闻), Xinhua News (新华网), 5 November
   2018, online.
50 ‘Strengthening patriotism education and building a bridge of national unity’ (加强爱国主义教育搭建民族
   团结连心桥), China Ethnic Religion Net (中国民族宗教网), 7 November 2019, online.
51 ‘Muslim minority in China’s Xinjiang face ‘political indoctrination’: Human Rights Watch’, Reuters,
   10 September 2018, online.
52 Lauren Thomas, ‘70% of shoes sold in the US come from China. With new tariffs, the industry braces for a
   hit’, CNBC, 2 August 2019, online.
53 Nike has published policies prohibiting forced labour at its supplier facilities. In a 2019 company statement
   on forced labour and modern slavery it says it requires suppliers to address key risks of forced labour and
   lays out what it says are ‘minimum standards we expect each supplier factory or facility to meet’. ‘Company
   introduction’ (公司简介), Qingdao Taekwang Shoes Co. Ltd (青岛泰光制鞋有限公司), online; Nike, ‘Human
   Rights and Labor Compliance Standards’, online; Nike, ‘Statement on Forced Labor, Human Trafficking and
   Modern Slavery for fiscal year 2019’, online.
54 A department under the CCP’s Central Committee.
55 ‘Municipal United Front Work Department’s “Pomegranate Seed” Night School: a look into Qingdao
   Taekwang’s Mandarin classes’ (市委统战部’ 石榴籽’ 夜校 走进青岛泰光举办普通话培训班), Laixi United
   Front (莱西统一战线), WeChat, 1 July 2019, online.
56 ‘Xi Jinping: China’s ethnic groups should closely embrace one another like pomegranate seeds’
   (习近平：各民族要像石榴籽那样紧紧抱在一起), China Communist Party News (中国共产党新闻网),
   28 September 2015, online.
57 Anna Fifield, ‘China compels Uighurs to work in shoe factory that supplies Nike’, Washington Post,
   29 February 2020, online.
58 Isolation of workers and abuse of their vulnerabilities (such as a lack of knowledge of the local language)
   are two indicators of forced labour, according to the ILO; International Labour Office, ILO indicators of forced
   labour, International Labour Organization, Geneva, 1 October 2012, online.




                                                                                                                      43
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 55 of 81



     59 ‘Let the seeds of national unity be rooted in the heart—The Women’s Federation of the Municipality truly
        cares for minority female workers’ (让民族团结的种子根植心–市妇联真情关爱少数民族女工侧记),
        Discover Qingdao (发现青岛), Sohu, 9 October 2019, online.
     60 Recruitment advertisements for staff in the internment camps reportedly state that experience in
        psychological training is a plus. Sigal Samuel, ‘China is treating Islam like a mental illness’, The Atlantic,
        28 August 2018, online.
     61 ‘The Party Committee of the Municipal Public Security Bureau organised a joint activity of the educational
        branch with the theme of ‘Don’t forget the original heart and keep the mission in mind’’ ((学习) 市公安局党
        委组织开展 ’不忘初心、牢记使命’ 主题教育支部联建活动), Laixi News (莱西新闻), WeChat, online.
     62 ‘Interview with Yang Guoqiang, Chief Commander of Shandong Province and Deputy Secretary of Xinjiang
        Kashgar Party Committee’ (国家援疆新闻平台专访山东省援疆总指挥、新疆喀什地委副书记杨国强),
        China Development Network (中国发展网), 27 April 2018, online.
     63 ‘Outstanding humanistic care, strengthening employment security; Qingdao’s Laixi county steadily carrying
        out service management work for Xinjiang ethnic minorities’ (突出人文关怀 强化就业保障 青岛莱西市扎
        实开展新疆籍少数民族人员服务管理工作), Qingdao Ethnicity and Religion Bureau (青岛市民族宗教局),
        19 April 2017, online.
     64 ‘Mass instances’ generally refers to any spontaneous or organised acts of unrest or rioting in Chinese.
        ‘Outstanding humanistic care, strengthening employment security; Qingdao’s Laixi county steadily carrying
        out service management work for Xinjiang ethnic minorities’ (突出人文关怀 强化就业保障 青岛莱西市扎
        实开展新疆籍少数民族人员服务管理工作), Qingdao Ethnicity and Religion Bureau (青岛市民族宗教局),
        19 April 2017, online.
     65 In China, auxiliary police are unarmed officers hired through contracts. Since 2017, Xinjiang has filled a
        large number of security-related positions, including auxiliary police officers. Gan, ‘Xinjiang’s police hiring
        binge comes from party boss’s Tibet playbook’; ‘Shandong Qingdao recruits 40 auxiliary policemen with a
        monthly salary of 4500, can sign up for specialized training’ (山东青岛招聘40名辅警月薪4500 专科就可以
        报名), Auxiliary Police Officers (警务辅助人员), WeChat, 19 January 2018, online.
     66 Austin Ramzy, ‘He needed a Job. China gave him one: locking up his fellow Muslims’, New York Times,
        2 March 2019, online.
     67 ‘A letter of gratitude from Hotan workers: We are doing well in Shandong!’ (一封内地和田籍务工人员的感
        谢信：我们在山东挺好的!), NetEase (网易), 29 January 2018, online.
     68 Alexander Chipman Koty, Qian Zhou, ‘A guide to minimum wages in China’, China Briefing,
        2 January 2020, online.
     69 The letter also mentions a ‘leading cadre’—likely a minder—who translates instructions and teaches
        the workers the spirit of the 19th Communist Party Congress after work. It appears that the minder was
        responsible for teaching Mandarin before the establishment of the Pomegranate Seed Night School.
     70 James Leibold, ‘Ethnic policy in China: is reform inevitable?’, Policy Studies, 2013, no. 68,
        East–West Center, online.
     71 According to the 2008 annual report of the US Congressional Executive Commission on China, ‘local officials,
        following direction from higher levels of government, have used ‘deception, pressure, and threats’ toward
        young women and their families to gain recruits into the labour transfer program.’ Congress-Executive
        Commission on China (CECC), 2018 Annual Report, 10 October 2018, online.
     72 Steve Hess, ‘Dividing and conquering the shop floor: Uyghur labour export and labour segmentation in
        China’s industrial east’, Central Asian Survey, December 2009, 28(4), 404, online.
     73 Tania Branigan, ‘Ethnic violence in China leaves 140 dead’, The Guardian, 6 July 2009, online.
     74 ‘Successive ‘Xinjiang Aid’ conferences evidence of changes in Xinjiang’s governance strategy’,
        (历次援新疆会议 见证治疆政变迁), Sohu, 24 July 2014, online.
     75 Li Yuhui, China’s assistance program in Xinjiang, Lexington Books, Lanham, Maryland, 2018.
     76 Four years before the 2017 crackdown in Xinjiang, terms such as ‘vocational training’ and ‘strengthening
        and improving ideological and political education’ began appearing in ‘Xinjiang Aid’ conference materials.
        ‘Fourth National ‘Xinjiang Aid’ Conference held in Beijing’ (第四次全国对口支援新疆工作会议在北京召
        开), Central government Portal (中央政府门户网站), 24 September 2013, online; Fergus Ryan, Danielle Cave,
        Nathan Ruser, ‘Mapping Xinjiang’s ‘re-education’ camps’, ASPI, Canberra, 1 November 2018, online.
     77 James Leibold, ‘The spectre of insecurity: the CCP’s mass internment strategy in Xinjiang’, China Leadership
        Monitor, 59 (Spring 2019), online.
     78 See, for example, ‘‘Six batches’ boosted employment of 100,000 people in Kashgar’s Hotan in three years’
        ( ’六个一批’ 助推喀什和田地区三年就业十万人), Xinhua News (新华网), 11 May 2017, online.




44   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
            Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 56 of 81



79 ‘Xinjiang focuses on 22 deeply impoverished counties (cities) planning to transfer 100,000 jobs in 3 years’
   (新疆聚焦22个深度贫困县（市）计划3年转移就业10万人), Xinhua News (新华网), 10 January 2018, online.
80 Yan Hailong (闫海龙), Thoughts and suggestions on human resources development in the three regions of
   southern ‘Xinjiang Aid’ work (关于对口援疆工作中南疆三地州人力资源开发的思考与建议), Institute of
   Economic Research of Xinjiang Development and Reform (新疆维吾尔自治区发展和改革委员会经济研究
   院), 22 May 2012, online.
81 ‘Xianning opens ‘green channel’ for Xinjiang’s organised labour export’, (咸宁为新疆籍有组织劳务输出开
   辟’ 绿色通道’ ), United Front of Jingchu (荆楚统战), Headlines Express (看点快报), 18 May 2018, online.
82 Satellite factories are subsidiary company factories established in Xinjiang by parent companies throughout
   China. This paper will refer to them just as factories for brevity.
83 Han Qinyan (韩沁言), ‘Industry aids Xinjiang for development’ (产业援疆促发展), Xinhua News (新华网),
   3 January 2020, online.
84 ‘Company introduction’ (公司简介), Hao Yuanpeng Clothing Co. Ltd (浩缘朋服装有限公司), online.
85 Autonomous region’s economic structure is stable and has good development (自治区经济结构稳中有活 发
   展良好), Xinjiang Uyghur Autonomous Region Development and Reform Commission (新疆维吾尔自治区
   发展和改革委员会), 5 December 2018, online.
86 Work report of the People’s government of Moyu county in 2019 (2019年墨玉县人民政府工作报告), Moyu
   county government Network (墨玉县政府网), 12 November 2019, online.
87 A 2017 report from local media in Kashgar stated that officials from the county’s bureau of human resources
   travelled to other Chinese provinces to negotiate employment placements prior to months of ‘Winter Youth
   Education and Training’—a form of re-education including political indoctrination and militarised discipline
   that usually lasts a few months. See ‘High level collaboration in Winter Youth Education and Training in
   Kashgar’ (高位推动 通力协作 喀什地区冬季青年教育培训工作如火如荼), Kashgar Zero Distance (喀什零
   距离), 16 February 2017, online.
88 Our research relied on publicly available notices of labour transfers reported by government sources and
   local media. Not all labour transfers are reported in media sources, and available numbers suggest that this
   map is incomplete. The actual numbers are likely to be far higher.
89 ‘Xinjiang’s Kashgar and Hotan Prefectures’ rural surplus labour transfer employment project has been
   implemented for two years now’ (新疆喀什和田农村富余劳动力转移就业工程实施两年来), Ningxia News
   (宁夏新闻网), 15 November 2018, online.
90 ‘Transfer employment 2,410 labourers in poverty from Southern Xinjiang’ (南疆2410名贫困劳动力转移就
   业), China Western Development Promotion Association (中国西部开发促进会), online.
91 ‘In 2017, 2.75 million rural surplus labourers were transferred for employment’ (2017新疆农村富余劳动力转
   移就业275万人次), Xinjiang Daily (新疆日报), 9 January 2018, online.
92 According to state media, by November of 2018, Xinjiang transferred 25,378 people to other provinces for
   employment that year. Extrapolating this figure for the full calendar year, ASPI estimates that 28,000 people
   would have been transferred out of Xinjiang in 2018 in total. ‘2.8 million rural surplus labor transfers for
   employment in the first 11 months (of the year) in Xinjiang’ (前11月新疆近280万人次农村富余劳动力转移
   就业), Xinjiang Daily (新疆日报), 26 December 2018, online.
93 According to state media, in the first half of 2019, the Xinjiang government organized transfers of 15,459
   people to ‘Xinjiang Aid’ areas in eastern and central China. ASPI estimates that this puts the whole year’s
   figure at around 32,000. Xinhua (新华网), ‘Nearly 1.76 million Xinjiang rural surplus labour transfers in the
   first half of the year’ (新疆上半年农村富余劳动力转移就业近176万人次), China News (中国新闻网),
   19 July 2019, online.
94 Information on targets and transfers for the years before 2017 is scarce. However, the limited data suggests
   that there’s been significant growth in recent years. From 2014 to mid-2018, Nilka, a small county in Xinjiang,
   reportedly transferred 390 people to work in other provinces of China. In the first six months of 2019, the
   county transferred 551 people outside of Xinjiang. ‘Transfer employment ‘transfers’ to a new life’ (转移就
   业’ 转’ 出生活新气象), Nilka county government (尼勒克县政府网), 20 June 2019, online.
95 ‘In 2017, 2.75 million rural surplus labourers were transferred for employment’ (2017新疆农村富余劳动力转
   移就业275万人次), Xinjiang Daily (新疆日报), 9 January 2018, online.
96 ‘Multiple employment ‘dividends’ in Xinjiang help fight poverty’ (新疆多项就业 ’红利’ 助力脱贫攻坚),
   Xinhua News (新华网), 4 March 2019, online.
97 A Chinese search engine.




                                                                                                                     45
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 57 of 81



     98 The labour transfer programs that have included former detainees have also been referred to in official
         sources as ‘rural surplus labour’. ‘The maximum salary is over 5,000 yuan, with a deposit of 30,000 a year.
         Jiashi students’ employment in the mainland shows results’, Foshan News Network, 25 April 2019, online.
     99 ‘Interim measures for the management of Xinjiang’s Uyghur Autonomous Region’s rural surplus labour
         forces to transfer employment to reward funds’ (新疆维吾尔自治区农村富余劳动力转移就业以奖代补资
         金管理暂行办法), online.
     100 ‘‘Six batches’ boosts employment of 100,000 people in Kashgar Prefecture and Hotan Prefecture in three
         years’ ( ’六个一批’ 助推喀什和田地区三年就业十万人), Xinhua News (新华网), 11 May 2017, online.
         The policies discussed in this notice include the ‘Organised transfer for employment for surplus labour in
         Kashgar and Hotan regions’ (喀什和田地区城乡富余劳动力有组织转移就业) and ‘Three-year poverty
         alleviation plan for poverty-stricken areas in four south Xinjiang prefectures’ (南疆四地州深度贫困地区就
         业扶贫三年计划) labour transfer initiatives, both of which include transfers inside and outside Xinjiang.
     101 Chipman Koty, Zhou, ‘A guide to minimum wages in China’.
     102 ‘Our company provides a large number of government workers to dispatching companies in Xinjiang’ (我司
         提供大量政府新疆工人劳务派遣公司), Qingdao Human Resources Network (青岛德才人力资源网), online.
     103 Companies working with the Chinese government under the ‘Xinjiang Aid’ program receive incentives to
         open up ‘satellite factories’ (卫星工厂) or workshops inside Xinjiang to absorb ‘surplus labour capacity’
         (富余劳动力).
     104 ‘Despite earning a lot of money elsewhere, why did he travel so far to South Xinjiang to start a business?’
         (在别处赚的盆满钵满，为何他要遣赴南疆开荒创业?), Hao Yuanpeng Clothing Co. Ltd (浩缘朋服装有限公
         司), 15 October 2019, online; ‘Cooperative Brands’ (合作品牌), Hao Yuanpeng Clothing Co. Ltd (浩缘朋服装
         有限公司), online.
     105 ‘Guangdong’s aid to Xinjiang actively promotes the transfer of labour from the aided places to other
         provinces of China’ (广东援疆积极推动受援地劳动力向内地转移就业成效明显), Voice of Guangdong Aid
         (广东援疆之声), 23 June 2018, online.
     106 ‘Guangdong’s aid to Xinjiang actively promotes the transfer of labour from the aided places to other
         provinces of China’ (广东援疆积极推动受援地劳动力向内地转移就业成效明显), Voice of Guangdong Aid
         (广东援疆之声), 23 June 2018, online.
     107 Enrolment in the ‘vocational’ facility has had an abnormally rapid increase since 2017. Official figures show
         that the school went from 500 students in 2013 to more than 7,000 in 2019; ‘Thanks to Foshan’s ‘Xinjiang
         Aid’ team, this girl from Payziwat county, Xinjiang, who wanted to drop out of school, is now a university
         student’ (因为佛山援疆干部，这位曾想辍学的新疆伽师姑娘成了大学生), Tencent (腾讯网), online. A
         mobile police station was set up at the entrance and 11 additional security checkpoints were built around
         its perimeter, which is fully enclosed by a tall fence and solid brick walls. Beginning in early 2017, seven
         new dormitory-style buildings were constructed alongside five prefabricated factory buildings, strongly
         suggesting that the former school was converted into a re-education camp where ethnic minorities are
         arbitrarily detained and politically indoctrinated. In August 2018, the school advertised for new officials
         to oversee the implementation of ‘military-style management’ (军事化管理) at the school, as it sought
         to ‘foster discipline and more closely watch over students’. Recruitment brochure of Jiashi Secondary
         Vocational Technical School (伽师县中等职业技术学校招聘简章), Payziwat county Human Resources
         Service Centre (伽师人力资源服务中心), Sohu, 9 August 2018, online. Satellite image collection and analysis
         conducted by Nathan Ruser, researcher at ASPI’s International Cyber Policy Centre.
     108 In its 2016–17 budget, the Guangdong government promised Ұ960 million for ‘Xinjiang Aid’ to bring 47,800
         jobs to Xinjiang. The following year, the government brought in a number of companies, including HYP,
         to assist in opening satellite factories in Xinjiang. ‘Guangdong aids Xinjiang: letting people live and work
         in peace is most important to people’s livelihood’ (广东对口援疆：民生为重让百姓安居乐业), Xinjiang
         Morning Newspaper (新疆晨报), Sina Xinjiang (新浪新疆), 2 November 2018, online.
     109 ‘Despite earning a lot of money elsewhere, why did he travel so far to South Xinjiang to start a business?’
         (在别处赚的盆满钵满，为何他要 赴南疆开荒创业?), Hao Yuanpeng Clothing Co. Ltd (浩缘朋服装有限公
         司), 15 October 2019, online.
     110 Apple supplier responsibility: supplier list, Apple, 2019, online.
     111 ‘Apple CEO Cook tours O-Film Technology Co. Ltd: iPhone X/8 selfie screams “cheese”‘ (‘苹果CEO库克参
         观欧菲光科技：iPhone X/8自拍大喊’茄子’), IT Home (IT之家), 6 December 2017, online; The original Weibo
         post can only be accessed with a Weibo login, online; ‘Apple CEO Cook visits and praises the technical level
         and cultural environment of our company’ (苹果CEO库克来访 点赞我司技术水平和人文环境), O-Film
         Technology Co. Ltd, 7 December 2017, online.




46   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
            Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 58 of 81



112 Apple supplier responsibility: supplier list, Apple, 2019, online.
113 ‘About us’, O-Film Technology Co. Ltd, online; ‘CMOS camera module’, O-Film Technology Co. Ltd, online.
114 ‘Over 1200 surplus labourers from Lop county heads to mainland China for work’ (洛浦县1200余名城乡富余
    劳动力赴内地务工), Hotan Daily Newspaper (和田日报) via China Xinjiang, 11 May 2017, online.
115 ‘Over 1200 surplus labourers from Lop county head to mainland China for work’ (洛浦县1200余名城乡富余
    劳动力赴内地务工), Hotan Daily Newspaper (和田日报) via China Xinjiang, 11 May 2017, online.
116 ‘Over 1200 surplus labourers from Lop county head to mainland China for work’ (洛浦县1200余名城乡富余
    劳动力赴内地务工), Hotan Daily Newspaper (和田日报) via China Xinjiang, 11 May 2017, online.
117 ‘Apple CEO Cook visits and praises the technical level and cultural environment of our company’ (苹果CEO
    库克来访 点赞我司技术水平和人文环境), O-Film Technology Co. Ltd, 7 December 2017, online.
118 ‘Apple CEO Cook visits and praises the technical level and cultural environment of our company’ (苹果CEO
    库克来访 点赞我司技术水平和人文环境), O-Film Technology Co. Ltd, 7 December 2017, online.
119 ‘Hotan migrant workers find employment in Jiangxi Nanchang’s high-tech enterprises’ (和田外出务工人员
    在江西南昌高新企业就业掠影), Hotan People’s government (和田市人民政府), 8 April 2019, online.
120 ‘Xinjiang Lop county: Leave as industrial workers, return as excellent public speakers’ (新疆洛浦县：外出成
    产业工人 返乡是优秀宣讲员), Phoenix News (凤凰新闻), 12 December 2017, online.
121 Henan aids Hami City, Xinjiang in advancing poverty alleviation’ (河南援疆助力哈密 固提升脱贫攻坚),
    Hami City Party Building Net (哈密市党建网), 6 September 2019, online; David Barbosa, ‘How China Built
    ‘iPhone City’ With Billions in Perks for Apple’s Partner’, The New York Times, 29 December 2016, online.
122 Jamie Condliffe, ‘Foxconn Is Under Scrutiny for Worker Conditions. It’s Not the First Time.’, The New York
    Times, 11 June 2018, online.
123 ‘Demystifying Zhengzhou’s Apple City: Half of the world’s iPhones are made here’ (揭秘郑州苹果城：全球一
    半iPhone产自这里), Tencent Technology (腾讯科技), 18 September 2017, online.
124 Phoebe Zhang, ‘Apple iPhone 11 launch marred by claims Foxconn factory broke labour laws’,
    South China Morning Post, 9 September 2019, online.
125 Jamie Fullerton, ‘Suicide at Chinese iPhone factory reignites concern over working conditions’,
    The Telegraph, 7 January 2018, online; Yuan Yang, ‘Apple’s iPhone X assembled by illegal student labour’,
    Financial Times, 21 November 2017, online.
126 ‘Precision poverty assistance, the Group enters Xinjiang’s Kashgar’ (助力精准扶贫集团走进新疆喀什地
    区), Foxconn, 5 December 2018, online. In 2018, a Foxconn media release claimed that the company had
    donated 15 televisions to an army unit in Xinjiang and money to a Kashgar hospital. Foxconn’s company
    Communist Party branch also established a ‘joint development’ relationship with a border checkpoint in
    Xinjiang.
127 ‘Xianning, Hubei, opens up a ‘green tunnel’ for Xinjiang’s organised labour export’ (咸宁为新疆籍有组织劳
    务输出开辟’ 绿色通道’ ), United Front of Jingchu (荆楚统战) via Headlines Express (看点快报),
    18 May 2018, online.
128 ‘Xianning, Hubei, opens up a ‘green tunnel’ for Xinjiang’s organised labour export’ (咸宁为新疆籍有组织劳
    务输出开辟’ 绿色通道’ ), United Front of Jingchu (荆楚统战) via Headlines Express (看点快报),
    18 May 2018, online.
129 ‘Yidong Overview’ (奕东简介), Dongguan Yidong Electronic Co. Ltd (东莞市奕东电子有限公司), online.
130 ‘Collaborative customers’ (合作客户), Dongguan Yidong Electronic Co. Ltd (东莞市奕东电子有限公司),
    online.
131 Lauly Li and Cheng Tingfang, ‘Exclusive: Apple turns to China to double AirPods Pro production’, Nikkei
    Asian Review, 27 November 2019, online.
132 Ainur helps family realise ‘supermarket dream’ (阿依努尔助力家人实现’超市梦), Hotan government
    (和田政府网), 31 July 2019, online.
133 Xinhua (新华网), ‘Uyghur Hefei—Ainur: Wishes come true 3,500 kilometres away’ (维吾尔族合肥-阿依努
    尔：愿望实现于3500公里之外), Chongqing News (重庆第一眼), 3 August 2019, online.
134 ‘Happiness is earned through struggle: girl from Pishan wants to stay in Hefei as a blue-collar worker’ ([幸福
    是奋斗出来的] 皮山姑娘要留在合肥当蓝领), Tianshan Net (天山网), 19 March 2018, online.
135 The report also says that she was a student in Guma majoring in food processing.
136 Annual report (年度报告), Highbroad Advanced Material (Hefei) Co., Ltd. (翰博高新才科（合肥）股份有限公
    司), 2018, online.




                                                                                                                   47
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 59 of 81



     137 Huawei has a group-wide policy, signed in 2018, that acknowledges ‘the risk of modern slavery due to the
         complexity of global supply chains within the ICT industry’ and says it ‘will not tolerate forced, bonded
         (including debt bondage) or indentured labour, involuntary prison labour, slavery or trafficking of persons.’
         The statement says that it audits its suppliers’ performance annually and discloses ‘records of all forced
         labour noncompliances’. Minglu Zhao, Statement on modern slavery, Huawei, 26 June 2018, online.
     138 William Gallagher, ‘China’s BOE set to become Apple’s second-largest OLED screen supplier in 2021’,
         Apple Insider, 30 December 2019, online.
     139 Apple supplier responsibility: supplier list, Apple, 2019, online. In its Supplier Responsibility Policy, online,
         Apple says it has ‘zero tolerance’ for bonded labour, conducts investigations where it is discovered and has
         instituted other programs designed to improve protections for at-risk workers in its supply chains.
     140 ‘Highbroad Advanced Material (Hefei) Co. Ltd’ (翰博高新才科（合肥）股份有限公司), online.
     141 ‘Highbroad Advanced Materials (Hefei) Co., Ltd.’ (翰博高新材科（合肥）股份有限公司), 51Job, online.
     142 ‘Highbroad Advanced Material (Hefei) Co., Ltd’ (翰博高新才科（合肥）股份有限公司), China LCD Network
         (中华液晶网), online.
     143 ‘Xinjiang Human Resources and Social Security Department: Strengthening labour cooperation in the
         region to promote long-term stable employment’ (新疆自治区人力资源和社会保障厅：强化区内劳务协作
         促进长期稳定就业), Ministry of Human Resources and Social Security, People’s Republic of China (中华人
         民共和国人力资源和社会保障部), 11 January 2019, online.
     144 ‘Let the seeds of national unity be rooted in the heart—a note on the true love and care among minority
         women workers’ (让民族团结的种子根植于心——市妇联真情关爱少数民族女工侧记), Laixi government
         Net (莱西政府网), 9 October 2019, online.
     145 Lv Nanfang (吕楠芳), ‘Industry supports Xinjiang in ‘making blood’; women hold up half the sky!’ (产业援疆
         来’ 造血’ ，妇女撑起半边天！), From Guangzhou (羊城派), Sina (新浪网), 30 December 2019, online.
     146 The National People’s Congress of the People’s Republic of China, Constitution of the People’s Republic of
         China, 4 December 1982, online.
     147 See the United State’s Tariff Act of 1930, online, and Australia’s Modern Slavery Act 2018, online.
     148 Convention Concerning Forced or Compulsory Labour, 1930 (No.29), online.
     149 Convention Concerning the Abolition of Forced Labour, 1957 (No.105), online.
     150 Protocol of 2014 to the Forced Labour Convention, 1930, online.
     151 ‘62 surplus labourers from Nilka county head to Kunshan, Jiangsu for work’ (尼勒克62名富余劳动力前往昆
         山市务工), China Agriculture Information Net (中国农业信息网), 26 June 2018, online.
     152 ‘Transfer employment ‘transfers’ to a new life’ (转移就业’转’出生活新气象), Nilka county Government
         (尼勒克县政府网), 20 June 2019, online.
     153 ‘First batch of 50 people from Nilka county go to Jiangsu Province KTK Group to work’ (尼勒克县首批
         50名赴江苏今创集团务工), China Labour Safeguard News Agency (中国劳动保障新闻网), 15 May 2019,
         online; ‘Xinjiang Nilka county’s party and government delegation came to KTK Group to comfort 37 Xinjiang
         workers’ (新疆尼勒克党政代表团来今创慰问37名新疆员工), KTK Group (今创控股集团), 25 July 2018,
         online.
     154 ‘Wujin, Xinjiang Aid task force: clever ‘addition’ sprint to finish up the year’ (武进援疆工作组：巧做’加法’冲
         刺收官年), Wujin Party Network (武进党建网), 29 July 2019, online.
     155 ‘Group introduction’ (集团介绍), KTK Group (今创控股集团), online.
     156 ‘Strategic partners’ (合作伙伴), KTK Group (今创控股集团), online.
     157 Clay Lucas, ‘More work done in China on new trains for Melbourne as delays mount’, The Age,
         11 October 2019, online.
     158 ‘Contract for Melbourne suburban train’, CRRC, 28 November 2016, online.
     159 ‘Over 1200 surplus labourers from Lop county heads to mainland China for work’ (洛浦县1200余名城乡富余
         劳动力赴内地务工), Hotan Daily Newspaper (和田日报) via China Xinjiang, 11 May 2017, online.
     160 ‘Hotan migrant workers find employment in Jiangxi Nanchang’s high-tech enterprises’ (和田外出务工人员
         在江西南昌高新企业就业掠影), Hotan People’s Government (和田市人民政府), 8 April 2019, online.
     161 ‘Xinjiang Lop county: Leave as industrial workers, return as excellent public speakers’ (新疆洛浦县：外出成
         产业工人 返乡是优秀宣讲员), Phoenix News (凤凰新闻), 12 December 2017, online.
     162 ‘About us’, O-Film Technology Co. Ltd, online.
     163 ‘About us’, O-Film Technology Co. Ltd, online.




48   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
            Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 60 of 81



164 ‘Apple CEO Cook tours O-Film Technology Co. Ltd: iPhone X/8 selfie screams “cheese”
    (‘苹果CEO库克参观欧菲光科技：iPhone X/8自拍大喊’茄子’), IT Home (IT之家), 6 December 2017, online.
    Primary source, Weibo, online.
165 Apple supplier responsibility: supplier list, Apple, 2019, online.
166 ‘Apple CEO Cook tours O-Film Technology Co. Ltd: iPhone X/8 selfie screams “cheese”
    (‘苹果CEO库克参观欧菲光科技：iPhone X/8自拍大喊’茄子’), IT Home (IT之家), 6 December 2017, online.
    Primary source, Weibo, online.
167 ‘County Head Jiang of Tekes county, Xinjiang, comes to visit our Kazakh employees’ (新疆特克斯县江县长
    带队看望在我司务工的哈萨克族员工), Nanjing Synergy Textiles Co. Ltd (南京新一棉纺织有限公司),
    17 October 2018, online.
168 ‘Xinjiang Aid update: Labourers from Tekes county, Xinjiang: staying in Jiangning, Nanjing and experiencing
    a different kind of Spring Festival’ ([援疆动态]新疆特克斯劳务输出人员：留在江宁感受别样的春节),
    Nanjing Jiangning District People’s Government (南京市江宁区人民政府), 3 February 2019, online.
169 ‘Company introduction’ (企业简介), Nanjing Synergy Textiles Co. Ltd (南京新一棉纺织有限公司),
    31 October 2011, online.
170 ‘Guanhua International Holdings Research Report: Galaxy International-Guanhua International
    Holdings-0539.HK-Factory Survey Summary-150727’ (冠华国际控股研究报告：银河国际-冠华国际控
    股-0539.HK-工厂调研纪要-150727), Hui Yun Yan (慧云研), 28 July 2017, online.
171 Liu Li (刘丽), ‘Migrant workers gain both in pockets and in minds: Awat county’s labour export system
    organised for transfer employment and reduction of poverty’(外出务工既鼓口袋又富脑袋 阿瓦提县组织
    劳务输出整建制转移就业扶贫效果好), Xinjiang Daily (新疆日报), 27 August 2018, online.
172 ‘About Hefei Meiling Co., Ltd.’ (合肥美菱股份有限公司简介), Fortune (财富), online.
173 ‘Product Centre’ (产品中心), Changhong Meiling Official Website (长虹美菱官网), online.
174 ‘Meiling Electric and Italy’s Candy Group reach strategic cooperation agreement’ (美菱电器与意大利Candy
    集团达成战略合作), Phoenix Net Finance and Economics, 21 March 2017, online.
175 ‘Since the globalisation of Haier, Huawei and Lenovo, rethinking the Made in China’ (从海尔、华为、联想全
    球化，再思考中国制造), Sina Technology (新浪科技), 2 December 2017, online; ‘Electrolux defeat revealed:
    foreign OEM brand’s products meet cold in China’ (伊莱克斯败相揭密：洋品牌代工产品在华遇冷),
    Sina Science and Technology, 2 August 2017, online.
176 ‘Dongguan Xinjiang Aid team relieves 4446 Xinjiang people from poverty’ (东莞援疆工作队带动新疆4446人
    增收脱贫), Economic Daily (经济日报) via China Xinjiang (中国新疆), 4 November 2019, online.
177 ‘Company Introduction’ (公司简介), Dongguan Lvzhou Shoes Industry Co. Ltd (东莞绿洲鞋业有限公司),
    online.
178 ‘Visiting intern students at Dongguan Lvzhou Shoes Industry Co. Ltd’ (至绿洲鞋业公司实地访视实习学生),
    Report of the Ministry of Education and affiliated institutions (教育部及部属机关(构)学校出国报告),
    20 May 2019, online.
179 ‘Xinjiang Aid, to the hearts of the masses’ (对口援疆，做到群众心坎上), Anhui Guoyuan Financial Holdings
    Group Co. Ltd (安徽国元金融控股集团有限责任公司), 26 July 2018, online.
180 ‘Head of Anhui Xinjiang Aid goes to Anhui to dock for transfer employment’(安徽援疆指挥部赴皖对接转移
    就业工作), Anhui Xinjiang Aid Net (安徽援疆网) via Guma county People’s Government (皮山县人民政府),
    18 March 2019, online.
181 ‘[Annual Report] Youngor Group: Summary of 2018 annual report’ ([年报]雅戈尔:2018年年度报告摘要),
    Central University of Finance and Economics Network (中财网), 30 April 2019, online
182 Youngor owns a textile company in Xinjiang (新疆雅戈尔农业科技股份有限公司) and factories in Awat
    county (阿瓦提新雅棉业有限公司), Aksu county (阿克苏雅戈尔纺织有限公司), Kashgar City (喀什雅戈
    尔纺织有限公司), and one in Chaohu Anhui (巢湖雅戈尔色纺科技有限公司). Youngor Group is among
    the major textile companies to promote the ‘company + satellite factory + cooperative’ model for material
    processing, according to the National Xinjiang Aid Platform. ‘Zhejiang Xinjiang Aid: Fully foster development
    of industries in aided areas’ (浙江援疆：全力培育受援地产业大发展), China Development Net
    (中国发展网), 20 July 2018, online.
183 ‘Group Overview’, Youngor Group, online.
184 ‘Product Introduction’ (产品介绍), Xinjiang Youngor Agriculture Technology Co. Ltd (新疆雅戈尔农业科技股
    份有限公司), online.
185 ‘Xinjiang Aid, to the hearts of the masses’ (对口援疆，做到群众心坎上), Anhui Guoyuan Financial Holdings
    Group Co. Ltd (安徽国元金融控股集团有限责任公司), 26 July 2018, online.




                                                                                                                    49
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 61 of 81



     186 ‘Huafu Top Dyed Melange Yarn Co., Ltd.(002042.SZ)’, Research in China, online.
     187 Huafu (address NO.1088 RENMIN ZHONG ROAD, JINGJI KAIFA SECTION 215600, SHANYU) is listed in H&M’s
         supplier factory list. ‘Our supplier factory list’, H&M Group, online; the address belongs to Huafu Top Dyed
         Melange Yarn Co. Ltd , according to the company’s stock report, online; ‘The delegation of Long An province
         paid a working visit to Huafu Industry Co., Ltd in Shaoxing City, Zhejiang Province, China’, Long An Portal,
         27 September 2019, online.
     188 ‘Mini-interview with a listed company—Huafu Fashion: How the world’s largest dyed textile manufacturer
         transforms the operations of fashion retailers’ (走进上市公司微访谈——华孚时尚：全球最大色纺制造商
         如何转型时尚营运商), egsea, 23 November 2017, online.
     189 ‘131 Xinjiang girls came to the Songzi factory’ (松滋工厂里来了131位新疆姑娘), Hubei Province People’s
         Government (湖北省人民政府), 2 August 2019, online.
     190 ‘Hubei Haixin Protective Products Co. Ltd’ (湖北海兴卫生用品集团有限公司), China Commodity Net, online.
     191 ‘Key Figure’, Hubei Haixin Protective Products Co. Ltd (湖北海兴卫生用品集团有限公司), online.
     192 ‘Uyghur Hefei-Ainur: Wishes come true 3500 kilometers away’ (维吾尔族合肥-阿依努尔：愿望实现于3500
         公里之外), Chongqing First Look (重庆第一眼), 3 August 2019, online.
     193 ‘Happiness is earned through struggle: girl from Pishan wants to stay in Hefei as a blue-collar worker’ ([幸福
         是奋斗出来的] 皮山姑娘要留在合肥当蓝领), Tianshan Net (天山网), 19 March 2018, online.
     194 ‘Highbroad Advanced Material（Hefei）Co., Ltd.’ (翰博高新才科（合肥）股份有限公司), China LCD Network
         (中华液晶网), online.
     195 Annual report (年度报告), Highbroad Advanced Material (Hefei) Co., Ltd (翰博高新才科（合肥）股份有限公
         司), 2018, online.
     196 Annual report (年度报告), Highbroad Advanced Material (Hefei) Co., Ltd (翰博高新才科（合肥）股份有限公
         司), 2018, online.
     197 ‘BOE Becomes World’s Largest Flat-Panel Display Manufacturer in 2019 as China Continues Rise to Global
         Market Dominance’, IHS Markit Technology, 4 June 2019, online.
     198 ‘Highbroad Advanced Material (Hefei) Co. Ltd’ (翰博高新才科（合肥）股份有限公司), online.
     199 ‘Highbroad Advanced Material (Hefei) Co. Ltd’ (翰博高新才科（合肥）股份有限公司), 51Job, online;
         ‘Fuying Photoelectric’ (福映光电), Boss Direct Hire (BOSS直聘), online.
     200 ‘Highbroad Advanced Material (Hefei) Co., Ltd’ (翰博高新才科（合肥）股份有限公司), China LCD Network
         (中华液晶网), online.
     201 ‘Highbroad Advanced Material (Hefei) Co. Ltd’ (翰博高新材料（合肥）股份有限公司), China LCD Network
         (中华液晶网), online.
     202 William Gallagher, ‘China’s BOE set to become Apple’s second-largest OLED screen supplier in 2021’,
         Apple Insider, 30 December 2019, online.
     203 Apple supplier responsibility: supplier list, Apple, 2019, online.
     204 ‘Xianning, Hubei, opens up a ‘green tunnel’ for Xinjiang’s organised labour export’ (咸宁为新疆籍有组织劳
         务输出开辟’绿色通道’), United Front of Jingchu (荆楚统战) via Headlines Express (看点快报), 18 May 2018,
         online.
     205 ‘Yidong Overview’ (奕东简介), Dongguan Yidong Electronic Co. Ltd (东莞市奕东电子有限公司), online.
     206 ‘Collaborative customers’ (合作客户), Dongguan Yidong Electronic Co. Ltd (东莞市奕东电子有限公司), online.
     207 ‘Guangdong Xinjiang Aid command enthusiastically promotes labour transfer from aided areas to mainland
         China’ (广东省援疆前指积极推动受援地劳动力向内地转移就业), Xinjiang Aid Bulletin (对口新疆专栏),
         8 June 2018, online.
     208 Please refer to Case Study 2 of this report.
     209 ‘About Us’ (关于我们), Hao Yuanpeng Clothing Co. Ltd (浩缘朋服装有限公司), online.
     210 ‘Cooperative Brands’ (合作品牌), Hao Yuanpeng Clothing Co. Ltd (浩缘朋服装有限公司), online.
     211 ‘Xinjiang Workers Spend Eid Qurban at their second home’ (新疆籍员工在第二故乡过古尔邦节),
         Zhejiang Xinjiang Aid Net (浙江援疆网), 13 August 2019, online.
     212 Ningbo Aoboer Electric Appliance Co. Ltd (宁波奥博尔电器有限公司), online.
     213 Liu Li (刘丽), ‘Migrant workers gain both in pockets and in minds: Awat county’s labour export system
         organised for transfer employment and reduction of poverty’(外出务工既鼓口袋又富脑袋 阿瓦提县组织
         劳务输出整建制转移就业扶贫效果好), Xinjiang Daily (新疆日报) via Department of Agricultre and Rural
         Affairs of Xinjiang Uyghur Autonomous Region, 27 August 2018, online.




50   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
            Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 62 of 81



214 ‘Hefei Bitland Information Technology Co. Ltd’ (安徽合肥宝龙达信息技术有限公司), online.
215 The Chinese version of Bitland’s website says their cooperative partners include: Lenovo, CVTE, iFlyTek,
    Tsinghua Tongfang and Founder Group. The English version says Bitland’s cooperative partners include:
    Lenovo, Google, Haier, htc, hp, Hisense and Founder Group.’Hefei Bitland Information Technology Co. Ltd’
    (安徽合肥宝龙达信息技术有限公司), online.
216 Liu Li (刘丽), ‘Migrant workers gain both in pockets and in minds: Awat county’s labour export system
    organised for transfer employment and reduction of poverty’(外出务工既鼓口袋又富脑袋 阿瓦提县组织
    劳务输出整建制转移就业扶贫效果好), Xinjiang Daily (新疆日报) via Department of Agricultre and Rural
    Affairs of Xinjiang Uyghur Autonomous Region, 27 August 2018, online.
217 Sichuan Mianyang Jingweida Technology Co. Ltd (四川绵阳经纬达科技有限公司), online.
218 ‘Mianyang takes Dongyang Hengdian as an example and is becoming a new magnetic materials base’ (绵阳
    以东阳横店为榜样 正在成为新生磁材基地), Tencent, online.
219 ‘Bosch, Valeo Autopilot technology debuts at CES Exhibition, cooperating closely with Sunlord Electronics
    and Jingweida’(博世、法雷奥自动驾驶技术亮相CES展顺络、经纬达已与其密切合作), 2016 Exciting Ideas
    Blog (2016精彩概念股的博客) via Sina Blogs (新浪博客), 21 February 2019, online.
220 ‘Xinjiang Aid in prospering employment, broadening farmers’ income sources (Xinjiang Aid highlights)’
    (就业援疆兴劳务 拓宽农民增收路（援疆亮点）), People Net (人民网), 19 November 2019, online.
221 ‘About Us’, Fujian Meike Leisure Sports Goods Co. Ltd (美克国际控股有限公司), online.
222 Chen Chen (陈晨), ‘First 46 graduates of Payziwat Vocational School head to Fujian for employment’ (伽师县
    职校首批46名毕业生赴福建就业), Kashgar Government Information Net (喀什政府信息网), 13 April 2018,
    online.
223 ‘Highest salary over 5000 yuan, a year of 30,000 yuan of savings! Payziwat students’ trip to mainland China
    for employment yields obvious results’ (最高工资超5000元，一年存款3万！伽师学子赴内地就业显成效),
    Foshan News (佛山新闻网), 25 April 2019, online.
224 ‘Fujian Zhaoxing Outdoor Gears Co. Ltd’ (福建兆兴户外用品有限公司), ECommerce Global Companies
    Database (网商汇全球企业库), online.
225 ‘Xinjiang Aid in prospering employment, broadening farmers’ income sources (Xinjiang Aid highlights)’ (就业
    援疆兴劳务 拓宽农民增收路（援疆亮点), People Net (人民网), 19 November 2019, online.
226 ‘Yilong Textile Co. Ltd.’, Made-in-China, online.
227 ‘Henan aids Hami City, Xinjiang in advancing poverty alleviation’ (河南援疆助力哈密 固提升脱贫攻坚),
    Hami City Party Building Net (哈密市党建网), 6 September 2019, online.
228 ‘Xinjiang Aid front command actively assists in expanding transfer employment in aided regions’ (援疆省市
    前方指挥部积极助推受援地开展转移就业工作), Xinjiang Aid Bulletin (对口新疆专栏), 10 April 2018, online.
229 ‘About Haoxiangni’, Haoxiangni Health Food Co. Ltd (好想你健康食品股份有限公司), online.
230 ‘Henan aids Hami City, Xinjiang in advancing poverty alleviation’ (河南援疆助力哈密 固提升脱贫攻坚),
    Hami City Party Building Net (哈密市党建网), 6 September 2019, online.
231 Jamie Condliffe, ‘Foxconn Is Under Scrutiny for Worker Conditions. It’s Not the First Time.’, The New York
    Times, 11 June 2018, online.
232 Neer Varshney Benzinga, ‘iPhone Maker Foxconn Makes Masks For Chinese Employees, Forces Them To
    Return To Work’, Yahoo! Finance, 7 February 2020, online.
233 ‘Dell Technologies’, May 2019, online.
234 Aamir Siddiqui, ‘Foxconn, manufacturer of the Google Pixel 3, Nokia 9, and many other devices, is scaling
    back its mobile business’, xda developers, 4 April 2019, online.
235 Waqar Jamshed, ‘US device vendors to bear brunt of tariff increase, analysts say’, S&P Global Market
    Intelligence, 24 May 2019. online.
236 Mathieu Duchâte, ‘Huawei’s 5G Supply Chain: Taiwan Winning Twice?’, Institut Montaigne, 29 October 2019,
    online; Kathrin Hille, ‘Foxconn: why the world’s tech factory faces its biggest tests’, Financial Times,
    10 June 2019, online.
237 Neer Varshney, ‘iPhone Maker Foxconn Makes Masks For Chinese Employees, Forces Them To Return To
    Work’, Benzinga via Yahoo Finance, 7 February 2020, online.
238 Kana Inagaki, ‘Nintendo Switch to be made in Vietnam’, Financial Times, 9 July 2019, online.
239 Matthew Allard, ‘Foxconn 8K TV – BIRTV 2018’, NewsShooter, 26 August 2018, online.
240 Aamir Siddiqui, ‘Foxconn, manufacturer of the Google Pixel 3, Nokia 9, and many other devices, is scaling
    back its mobile business’, XDA Developers, 4 April 2019, online.




                                                                                                                  51
                       Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 63 of 81



     241 ‘Demystifying Zhengzhou’s Apple City: Half of the world’s iPhones are made here’ (揭秘郑州苹果城：全球一
         半iPhone产自这里), Tencent Technology (腾讯科技), 18 September 2017, online.
     242 Foxconn, online; Aamir Siddiqui, ‘Foxconn, manufacturer of the Google Pixel 3, Nokia 9, and many other
         devices, is scaling back its mobile business’.
     243 ‘59 rural surplus labourers from Yining county head to Huai’an City, Jiangsu, to work’ (伊宁县59名农村富余
         劳动力前往江苏淮安市务工), China Xinjiang (中国新疆), 1 November 2018, online.
     244 ‘About Jianhua’, Jianhua Construction Materials, online.
     245 Sun Weixia (孙伟霞), ‘Industry aids Xinjiang in broadening Ili Conty’s surplus employment path’ (产业援疆拓
         宽伊犁富余劳动力就业路), Ili News Net (伊犁新闻网), 11 July 2017, online.
     246 ROEWE, online.
     247 ‘Designer Interview: Shao Jingfeng, SAIC’, Car Design News, 14 October 2019, online.
     248 ‘‘SAIC expands MG line-up in Europe’, BBC News, 24 March 2010, online.
     249 ‘Wujin, Jiangsu’s Xinjiang Aid team: Cleverly Doing ‘Addition’ Sprint in Final Year’ (武进援疆工作组：巧做’加
         法’冲刺收官年), Wujin Party Building Net (武进党建网), 29 July 2019, online.
     250 ‘AcBel Overview’, AcBel Polytech Inc, online.
     251 ‘Global Operations’, AcBel Polytech Inc, online.
     252 ‘‘Five and Five Strong’ promotion of employment and poverty reduction in Xiate Town’ (夏特乡’五抓五强’全
         力推进就业扶贫), Yili Party Building (伊犁党建), 15 October 2019, online.
     253 ‘Wujin, Jiangsu’s Xinjiang Aid team: Cleverly Doing ‘Addition’ Sprint in Final Year’ (武进援疆工作组：巧做’加
         法’冲刺收官年), Wujin Party Building Net (武进党建网), 29 July 2019, online.
     254 ‘Company Overview’, Avary Holding, online.
     255 ‘236 farmers walk out of the Tengri Tagh | First batch of workers transferred in 2019 go from Nilka county to
         Graphene Town’ (236名农牧民走出天山丨2019年首批尼勒克县转移就业人员到达石墨烯小镇), Graphene
         Town Updates (石墨烯小镇动态), 12 March 2019, online.
     256 ‘Company Overview’ (公司简介), Tanyuan Technology Co. Ltd (碳元科技股份有限公司), online.
     257 ‘Rizhao Xinjiang Aid’ special report (part 2) | ‘Yellow Sea’ sending love’ (‘日照援疆’特别报道(下)|’黄海’深情
         寄’瀚海’), Rizhao News Net (日照新闻网), 17 December 2019, online.
     258 ‘High-level promotion, united collaboration, Kashgar Prefecture Winter Youth Education and Training is in
         full swing’ (高位推动 通力协作 喀什地区冬季青年教育培训工作如火如荼), Kashgar Zero Distance
         (喀什零距离) via Free WeChat (自由微信), 17 February 2017, online.
     259 ‘About Us’, Good-Ark Semiconductor, online.
     260 ‘High-level promotion, united collaboration, Kashgar Prefecture Winter Youth Education and Training is in
         full swing’ (高位推动 通力协作 喀什地区冬季青年教育培训工作如火如荼), Kashgar Zero Distance
         (喀什零距离) via Free WeChat (自由微信), 17 February 2017, online.
     261 ‘Qingdao Gaochang Electronic Co. Ltd’ (青岛高广电子有限公司), Company Directory (企业大全), online.
     262 ‘Shandong Ruyi’s 2 billion RMB textiles production program begins in Shihezi Development Zone’
         (山东如意20亿元纺织产业项目落户石河子开发区), Finance World (金融界), 7 July 2010, online.
     263 ‘Shandong industries Xinjiang Aid progress show obvious results in employment’ (山东产业援疆促进就业
         成效明显), Xinjiang Aid Bulletin (对口新疆专栏), 25 November 2019, online.
     264 ‘Shandong Ruyi Bonds Tumble After S&P Withdraws Rating’, Business of Fashion, 6 December 2019, online.
     265 ‘Shandong “Ruyi” makes the people of Kashgar, Xinjiang, happy’ (山东“如意”让新疆喀什百姓称心如意),
         People Net (人民网), 17 December 2018, online.
     266 George Arnett, ‘What is happening at the LVMH of China?’, Vogue Business, 3 January 2020, online.
     267 Vinicy Chan, ‘Chinese luxury firm closes long-delayed $2 billion Lycra deal’, Bloomberg, 1 February 2019, online.
     268 ‘Shandong industries Xinjiang Aid progress show obvious results in employment’ (山东产业援疆促进就业
         成效明显), Xinjiang Aid Bulletin (对口新疆专栏), 25 November 2019, online.
     269 ‘[Jiangsu Shandong] Jiangsu Guotai Guosheng Co. Ltd’ ([江苏山东]江苏国泰国盛实业有限公司), Graduates
         Job Site (应届生求职网), 26 February 2019, online.
     270 ‘*Introducing our Mill of The Month for May!*’, Texworld USA via Facebook, 24 May 2018, online.
     271 ‘Jining aids Kashgar Prefecture’s Yengisar county, Guli’s dream comes true here’ (济宁援建喀什地区英吉沙
         县 古丽的梦在这里实现), Shandong Nightly News (齐鲁晚报) via Google Cache, 23 August 2019, online.
     272 ‘Shandong Jianhua Zhongxing Glove Co. Ltd’ (山东建华中兴手套股份有限公司), online.




52   Policy Brief: Uyghurs for sale: ‘Re-education, forced labour and surveillance beyond Xinjiang
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 64 of 81



273 ‘Company introduction’ (企业简介), Shandong Jianhua Zhongxing Glove Co. Ltd (山东建华中兴手套股份有
    限公司), online.
274 ‘Shanghai Xinjiang Aid exhibits needlework vocational and skills training’ (送岗先送技术上海援疆开展’女
    红’职业技能培训), Xinjiang Aid Bulletin (对口援疆专栏), 12 October 2019, online.
275 ‘Headline | Shanghai Xinjiang Aid “Kargilik needlework” skills training deep in rural towns’ (头条 ∣ 上海援疆’
    叶城女红’技能培训深入农村), Peng Pai (澎湃), 25 January 2019, online.
276 ‘Shanghai Xinjiang Aid exhibits needlework vocational and skills training’ (送岗先送技术上海援疆开展’女
    红’职业技能培训), Xinjiang Aid Bulletin (对口援疆专栏), 12 October 2019, online.
277 ‘Yecheng county Xiaoxiang Textile Co. Ltd’ (叶城潇湘纺织有限公司), Worry-free future jobs (前程无忧), online.
278 ‘Yecheng county Xiaoxiang Textile Co. Ltd’ (叶城潇湘纺织有限公司), Worry-free future jobs (前程无忧), online.
279 ‘The First Silk Road Culture Winter and Spring Clothing Festival’ (首届丝路文化冬春服装节 叶城参展企业
    喜事多), Kargilik People’s Government Net (叶城人民政府网), 23 January 2019, online.
280 Dong Wenhui (董文慧), ‘Xinjiang Shule county Jifa Garment Industry Park project signing ceremony held’
    (新疆疏勒县即发服装服饰产业园项目签约仪式举行), China News (中新网), 13 May 2017, online.
281 ‘National Xinjiang Aid Platform Interviews Yang Guoqiang, Head of Shandong Xinjiang Aid and Deputy
    Secretary of Xinjiang Kashgar Party’ (国家援疆新闻平台专访山东省援疆总指挥、新疆喀什地委副书记杨
    国强), China Development Net (中国发展网), 27 April 2018, online.
282 ‘International Market’ (国际市场), Jifa Group (即发集团), online.
283 Qingdao Jifa Group Co. Ltd CEO Chen Yulan(青岛即发集团控股有限公司董事长陈玉兰), Qingdao News Net
    (青岛新闻网), online.
284 ‘“Five and Five Strong” promotion of employment and poverty reduction in Xiate Town’ (夏特乡’五抓五强’
    全力推进就业扶贫), Yili Party Building (伊犁党建), 15 October 2019, online.
285 Eva Dou, Chao Deng, ‘Western Companies Get Tangled in China’s Muslim Clampdown’, The Wall Street
    Journal, 16 May 2019, online.
286 ‘Global Presence’ (环球业务网络), Esquel Group (溢达纺织有限公司), online.
287 ‘Esquel Major Customers’, Esquel Group (溢达纺织有限公司), January 2019, online.




                                                                                                               53
                                    Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 65 of 81




                                                        A S P I
                                                                         INTERNATIONAL
                                                        AUSTRALIAN
                                                        STRATEGIC        CYBER POLICY _
                                                        POLICY
                                                        INSTITUTE
                                                                         CENTRE          Wm"




                                                                                                                                                            1
                                              y
                                                                                                                                                        •   oj


                                                                                             a                I
                                                                                                                                                        a
    t j               •         G                                                  ^4)                                                       -r


                  i
                                                                              li    //
                                                                                                 j
                                                                                                                                   La   —




                                                         / /
                                                                                   f?                 /
                                                                     «
                                              K
                                                                     /
                                                                                                      7
                          / '                                                            0       B                                           %
                                        i         zrr
                                                                                                          \

                                                                                                                  i
                                        v'

                                                                         LJ
                          a                                                                                           %
                                                                                                                           i   -
                                                                                   "IB

                                                                 /
                                                  /
                                                                                                                                        —l          .

                                                                                                                                              ~TT
                                        / /                              X1

                                                                                                 *•                       --



V
V
                                                                                                                                              lT
          /   /                 M*.
                  91
Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 66 of 81




                  Exhibit B
             Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 67 of 81


   VICE ›                                                                 Annotations



Trump Blacklisted This Chinese
Company. Now It’s Making
Coronavirus Masks for U.S. Hospitals.
APRIL    ,



WASHINGTON — With nurses and doctors desperate for respirator masks
during the coronavirus outbreak, the Food and Drug Administration rolled
out an emergency approval process for China-based suppliers last week,
aiming to let quality products in and keep fraudulent ones out.

But the ﬁrst company the FDA approved has been prohibited by law from
bidding for some federal contracts in the United States. Although the
company, BYD, is a major global player in the electric vehicle and lithium
battery markets, it also has glaring red ﬂags on its record, experts warn,
including a history of supplying allegedly faulty products to the U.S., ties to
the Chinese military and Communist Party, and possible links to forced
labor.

BYD also has no history of making personal protective equipment, and yet
days after the FDA approval, it secured a  billion deal to supply masks to
California.

e ﬁndings by VICE News cast major doubt on the ability of federal and
state governments to police the rapidly growing and chaotic Chinese market
for respirators at a critical moment when masks are in short supply because
U.S. manufacturers have been unable to meet demand.
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 68 of 81
Until two months ago, a BYD subsidiary, BYD Precision Manufacture
Company Ltd., specialized in making electronic components, including
hardware for Apple’s iPhones. Responding to a global shortage of personal
protective equipment, BYD — an acronym for Build Your Dreams —
repurposed its facility in Shenzhen into the world’s largest mask
manufacturing plant last month.

e BYD oﬀshoot, which is owned by a holding company incorporated in
the British Virgin Islands, registered with the Chinese government on
February  to begin “production and sales of medical equipment and
industrial protective equipment,” according to Chinese corporate records.

On April , the same day the FDA announced its emergency authorization,
the agency gave the BYD subsidiary the ﬁrst-ever approval to import KN
masks to the United States for use in healthcare settings. KNs are the
Chinese equivalent to the N, the most trusted safeguard against
contracting the coronavirus through breathing. But until now the FDA had
refused to approve them because of quality concerns.

Experts who’ve kept an eye on BYD for years warn that customers and the
federal government should beware. Rep. John Garamendi, a California
Democrat, helped draft legislation late last year that bans federal funds from
being used to buy BYD electric buses eﬀective immediately in Washington,
D.C., and starting in  for the rest of the country. President Donald
Trump signed the ban into law in December as part of a defense
authorization bill.
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 69 of 81
BYD has blasted the ban as lawmakers pandering to “a special interest
misinformation campaign to squash competition in the electric bus sector.”

Garamendi wasn’t aware BYD had been granted special FDA approval to
import masks until VICE News told him during an interview on ursday.

“ey may very well ﬂood the market with substandard devices.”

“What the hell? What is our government doing?” he said. “ey may very
well ﬂood the market with substandard devices and people will be relying on
them as though they are of satisfactory quality, and that is bizarre.”

is week, California Gov. Gavin Newsom announced a  billion deal to
contract with BYD North America to deliver  million respirator masks
and another  million surgical masks per month to the state, calling it a
“big bold bet.” e company’s U.S.-based subsidiary has a factory in
Lancaster, California, where electric buses are assembled with parts
manufactured in the U.S. and China, and where BYD has already donated
thousands of masks to a local hospital.

In an appearance Wednesday on Rachel Maddow’s MSNBC show, Newsom
didn’t mention BYD by name, but he described the company as “a
manufacturer here in the state of California.” He then clariﬁed under
questioning that the masks will “be manufactured overseas” by “a large
manufacturer with appropriate contacts in Asia.” Newsom has said he may
want to act as a supplier for other Western states.

State lawmakers are already probing the deal. e chair of the state Senate
budget committee sent a letter to the Newsom administration on ursday
          Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 70 of 81
questioning the cost and whether the masks will meet FDA standards.

Newsom said “the vast majority” of the masks will be of the N variety, but
it’s unclear whether BYD will supply that type of respirator, or its own
KNs. Soon after the FDA cleared the way for imports of KNs,
California also relaxed its standards, noting KN masks “may be an
acceptable alternative” due to the supply shortage, the state's Department of
Health records show.

Brian Ferguson, a spokesperson for the Governor’s Oﬃce of Emergency
Services, declined to answer whether the state’s BYD masks will be Ns or
KNs, whether the FDA’s emergency authorization had anything to do
with the state’s decision to contract with BYD, or whether the governor was
aware of the company’s track record.


Flawed products
But BYD has previously been accused of delivering shoddy products to
American taxpayers, including Californians. e city of Los Angeles
contracted with BYD for  million worth of battery-powered buses,
forklifts, and trucks, but a  investigation by the Los Angeles Times
found that the buses stalled on hills and were plagued by mechanical
problems. Despite the issues, the Times found BYD kept getting
government contracts because its “business model involves hiring lobbyists
and grant writers to secure no-bid purchases by public agencies.” In
February, Los Angeles ordered  more BYD buses.
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 71 of 81
BYD executives said at the time that the company received overwhelmingly
positive feedback about its buses from transit districts, and suggested critics
were overstating problems with the company’s technology. “If you want to
ﬁnd the problem for the new technology, you always can try to,” Stella Li,
president of U.S.-based BYD Motors Inc., told the Los Angeles Times. “If
you want success, everything is positive.”

In January , the city of Albuquerque sued BYD after sending back a
ﬂeet of more than a dozen -foot electric buses that were allegedly riddled
with defects, including brakes that didn’t work and parts that were cracked,
rusted or improperly installed. e city claimed the BYD buses, which cost
 million, “were not safe,” citing issues such as “rear doors opening while
the buses were in motion” and batteries that could go up in ﬂames “with
little possibility of putting out the ﬁre.” e lawsuit was settled last May
with an agreement that BYD wouldn’t compensate the city, admit fault, or
counter-sue.

Scott Boos, an executive at the nonproﬁt Alliance for American
Manufacturing, told VICE News “if their masks are anything like their
transit buses,” it won’t be a good situation for people in the U.S. who need
protection against the coronavirus.

“ere's no doubt that we should do whatever it takes right now to save lives
in this moment,” Boos said. “But as we get beyond this crisis, we shouldn't
rely on these folks for essential needs. It's just a bad idea.”

Requests for comment sent to two U.S.-based BYD spokespeople and a
U.S.-based lawyer who represents BYD Precision Manufacture were not
          Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 72 of 81
returned. Messages left with a Hong Kong-based PR ﬁrm and a company
representative in Europe were also unreturned.

Analysts who study Chinese companies found several red ﬂags with BYD’s
owners and the company’s subsidiaries that may give consumers pause.

Do you have information about BYD or the U.S. PPE supply chain? We'd love
to hear from you. Contact the writers at daniel.newhauser@vice.com or
keegan.hamilton@vice.com.

Corporate records show that BYD Precision Manufacture’s parent company,
BYD Company Ltd., has previously been hit with “administrative penalties”
in China. Speciﬁcally, Shanghai BYD Co., Ltd., a separate subsidiary that
makes batteries, was ﬁned for “medical treatment activities” and “clinical
activities” not covered by their formal business registrations in .

BYD’s two main shareholders, Chairman Wang Chuanfu and Vice-
Chairman Lu Xiangyang, are cousins and both billionaires among the
richest individuals in China, owing to their holdings in BYD, according to
Forbes.

Logan Pauley, a China analyst at the Center for Advanced Defense Studies,
found both men “have signiﬁcant risks associated with them, including
multiple court cases and contract disputes.” Wang has served as the legal
representative for companies that have been the subject of multiple labor
disputes, contract disputes, and patent disputes.

None of that has stopped major international investors from placing bets on
the company. Warren Buﬀett’s Berkshire Hathaway bought  of the
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 73 of 81
automaker’s Hong Kong-traded stock in , and Buﬀett remains a major
player in the company. In November, BYD announced a partnership with
Toyota to develop a new line of battery-powered vehicles and is in talks with
Audi to outﬁt their new line of cars with lithium-ion batteries. e Scottish
city of Glasgow has a ﬂeet of BYD buses on its streets as of last year.


Human-rights red flags
BYD’s international business has thrived despite troubling allegations of
connections to Uighur forced labor in Xinjiang province, where the Chinese
government has brutally cracked down on ethnic Uighurs, placing hundreds
of thousands of people from the Muslim minority group into “re-education
camps.” According to VICE News’ reporting last year, placement in a
factory is sometimes the last step in China’s “re-education” process for
Uighurs.

A report published last month by the Australian Strategic Policy Institute
estimated that more than , Uighurs have been transferred out of
Xinjiang to work in factories across China over the past two years, including
some who were “sent directly from detention camps.” BYD was one of 
companies identiﬁed in the report as using forced Uighur labor in its supply
chain, alongside major international brands such as Apple, Nike, and
General Motors.

BYD has also been ﬁned for paying Chinese workers below minimum wage
to assemble buses in its California plant. BYD has denied allegations of
labor abuses, saying its Chinese workers in the U.S. were paid “the
equivalent , a month, or about . an hour, and received free
          Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 74 of 81
housing.” e company has rehabilitated its reputation in the state and has
been called a “model employer” by labor advocates.

Sen. Marco Rubio (R-Fla.) and Rep. Jim McGovern (D-Mass.) introduced
legislation last month that would, among other provisions, make
corporations importing goods from Xinjiang prove no forced labor was used
in the supply chain.

“Any U.S. or international company with operations in Xinjiang or working
with the Xinjiang government to source labor to other parts of China should
reconsider whether they want to be producing products in a region where
there is evidence ‘crimes against humanity’ are being committed,”
McGovern said in a statement at the time.

Pauley, of the Center for Advanced Defense Studies, found that Chinese
corporate registry information links Lu to at least three companies with
operations in Xinjiang. For instance, BYD ﬁlings identify Lu as a director of
Xinjiang Tianhai Tenghui Technology Holding Co., Ltd., a company that
has been designated by Chinese courts as “in serious violation of the law,” a
blanket designation that suggests it has been reprimanded for abnormal
business practices several times. e records show Lu is a major investor in
the business, which makes chemical fertilizers. e company could not be
reached for comment.

“e FDA didn't vet these companies and allowed ones with, at minimum,
considerable existing ﬁnancial and supply chain risks, and, that at
maximum, have contributed to things that could be considered human
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 75 of 81
rights violations,” Pauley said. “It’s crazy to me that BYD was approved
given how much is on their record.”

Other Xinjiang tech ﬁrms have been sanctioned by the U.S. for alleged
human rights abuses, but neither BYD nor Lu’s separate Xinjiang based
companies are among them. Still, Louisa Greve, director of global advocacy
at the Uyghur Human Rights Project, told VICE News that the FDA and
other federal agencies should have known about BYD’s connection to
Xinjiang and the alleged use of forced labor.

“ese companies have a major role to play in constructing this total control
state in Xinjiang,” Greve said. “e U.S. government knows that.”

A U.S. government analyst not authorized to speak publicly about the
situation said it’s possible that even if BYD’s mask factory is outside of
Xinjiang, it could be using Uighur labor because workers are shipped across
the country to areas with high demand for labor. e analyst also warned it
would be diﬃcult for U.S. agencies to conduct inspections to verify humane
working conditions and ensure quality control.

“I’m not sure how much of a test they'll be able to conduct,” the analyst
said. “ey certainly don’t have the resources to inspect every shipment and
they have a diﬃcult time accessing and inspecting facilities in China.”

e analyst cautioned that it’s diﬃcult to say for certain how much control
Lu wields over operations in Xinjiang or elsewhere.

“Chinese conglomerates really thrive on having tangled ownership,” the
analyst said. “It’s hard to say who has the power behind the throne. is
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 76 of 81
guy’s ownership is signiﬁcant.”


Pivot to masks
BYD’s abrupt switch in business model is not unusual. ousands of
Chinese companies have repurposed their factories to make masks and other
types of personal protective equipment for health workers in recent months.
China’s Ministry of Industry and Information Technology reported in
February that the country had capacity to make more than  million masks
per day.

BYD’s new facility alone was producing  million masks per day as of last
month, according to the company, and may be producing as many as 
million per day this month. BYD masks are being distributed in Italy, Japan,
and elsewhere. By contrast, M produces Ns in the U.S. at a rate of 
million per month, well short of the demand.

Ensuring that the Chinese-made masks meet American quality standards has
proved challenging for the U.S. and Chinese governments. VICE News
previously reported that illicit drug traﬃckers have edged into the
marketplace, using black market supply chains to source materials and
oﬀering fake FDA certiﬁcations to interested buyers. Many hospitals have
been hesitant to buy this kind of mask, even as their healthcare workers fall
ill or die because of the lack of protection.

China tightened controls over its mask exports last month after the
Netherlands and other European countries sent back shipments of faulty
masks. In response to a critical shortage in the U.S., the FDA created a
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 77 of 81
special process to give approval to masks not usually certiﬁed by the U.S.
government for use in healthcare settings. e day the policy was
announced, the agency released a list of products and manufacturers that
met its standards, a process that includes providing independent evidence
the respirator is authentic and functional.

BYD was the ﬁrst Chinese company to get FDA approval in part due to the
eﬀorts of Hanqiang Wang, a San Diego-based regulatory ﬁxer BYD hired to
push their application through the red tape.

Reached by VICE News, Wang said he charged the company about ,
to navigate the FDA’s new process, , of which went toward FDA
registration fees. Wang said the process was helped along because BYD also
employs its own stable of lawyers and lobbyists, who have for years
advocated on the company’s behalf on legislative and regulatory issues
relating to their other business interests.

“eir primary business is not for medical devices, not for healthcare
products. ey have opened a new business for this industry, so I think
that's what made them ﬁnd us,” Wang said. “We just provided the guidance
to BYD and asked them to prepare the documents, because they need a lot
of tests for their product performed from third-party labs.”

BYD has been the most heavily government-subsidized Chinese company in
the electric vehicle industry, with more than half of its  proﬁts coming
from Chinese government subsidies, according to an analysis by the U.S.-
based research organization Radarlock. BYD also has large contracts with
the People’s Liberation Army, and the Guangzhou Municipal People’s
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 78 of 81
Government owns a signiﬁcant stake in one BYD auto subsidiary. at’s led
U.S lawmakers to believe BYD is controlled by the government, and the ban
on using federal dollars on BYD vehicles stems from fears the company can
outbid American rivals and that China uses corporate partners to spy on
Americans.

“We believe BYD is controlled by the Chinese government and quite
probably by the People's Liberation Army,” Rep. Garamendi said.
“Transportation equipment is now very sophisticated, using artiﬁcial
intelligence and other integrated technologies that rely on communication
technology. at technology is available to the Chinese government. at
information is available to the Chinese government.”

BYD has in the past responded to these allegations by arguing that it is not
state-owned, that it is publicly traded, and part-owned by Buﬀett.

“No one has pointed to any evidence of any wrongdoing by BYD,” a
company representative told Marketplace last year. “Obviously there’s bigger
issues going on between China and the U.S., but BYD has come to this
country and followed all the rules of the road.”

BYD markets its masks at  each, more than double what they sell for in
China and more than what unauthorized KNs go for on the American
market. e Chinese government recently cut back on subsidies for electric
vehicles, and sales of electric car batteries slumped by  since last year
with BYD’s proﬁts plunging more than  in the second half of . e
pivot to masks appears to be a shrewd business move, but perhaps also an
eﬀort by Beijing to build economic goodwill with the Trump
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 79 of 81
administration, said Nate Picarsic, co-founder of Horizon Advisory, a ﬁrm
that analyzes the relationship between Chinese government and industry.

“It's not a coincidence that actor that's taken a little bit of a beating in the
U.S. is one of the ones that's positioned as a part of this epidemic relief
eﬀort,” said Picarsic, who also co-authored the Radarlock research paper on
BYD. “e Chinese strategic logic is that some of these state champions can
beneﬁt from the PR of contributing through epidemic relief and after the
crisis be in a position to sort of cash in that goodwill.”

Hua Chunying, a spokesperson for China’s Foreign Ministry, denied in a
tweet that China practices “mask propaganda,” insisting that the respirator
shipments are acts of good will. On Friday, the country further tightened
export controls, announcing that masks must undergo customs inspections
before leaving factories for overseas destinations. Sellers now need licenses to
export medical products. e policies give Beijing even more say over which
masks make it out of the country.

e FDA declined to provide the materials BYD submitted to prove the
legitimacy of its KN masks, but an agency spokesperson said “BYD’s
submission included information demonstrating that the respirator meets
the criteria for authorization.”

e submissions have to be done remotely, because like a lot of the country,
the FDA is working from home. Inspections of foreign manufacturing
facilities have been postponed through April, the FDA spokesperson said,
and “inspections outside the U.S. deemed mission-critical will be considered
on a case-by-case basis as this outbreak continues to unfold.” e agency
          Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 80 of 81
added that it’s using “a robust and multi-pronged approach to overseeing the
safety and quality” of masks and other types of protective equipment.

“If we encounter substandard products or receive reports of substandard
products, we can take steps to deny entry,” the spokesperson said.
“Additionally, the FDA is stepping up enforcement at ports of entry,
including International Mail Facilities, to ensure fraudulent products that
originate outside the country do not enter through our borders.”

Since granting BYD the ﬁrst approval, the FDA has now green-lit more than
a dozen other companies to import non-FDA approved masks for health
care purposes, including a Taiwan-based manufacturer and another Chinese
manufacturer that appears to be a long-established player in the respirator
business. U.S. manufacturing giant M is also now allowed to import more
types of masks. But others are puzzling choices, including one manufacturer
an analyst described to VICE News as “some little rinky-dink company”
that has virtually no presence online or in Chinese business records.

Some of those companies aren’t on the Chinese government’s list of
manufacturers approved to export masks, raising questions about why the
FDA would sanction them as importers. It’s clear many new Chinese ﬁrms
are popping up to meet demand and that they are repurposing existing
facilities to quickly ramp up production faster than governments can keep
track.

Peter Pitts, a former FDA associate commissioner, said the country is on a
“wartime footing,” so the FDA needs to be extra sure before it lends a stamp
           Case 1:20-cv-03281 Document 1 Filed 04/27/20 Page 81 of 81
of approval to masks, especially with the lives of doctors, nurses, healthcare
workers, and millions of other Americans on the line.

“e ﬁrst thing the FDA should do is be getting on the phone with their
Chinese counterparts to work out some type of a way for the FDA to get
people in there,” he said. “Desperate times call for desperate measures. e
issue of counterfeit or substandard masks is very real. And those claims can't
be trivialized. at being said, the FDA needs to go beyond where it
currently is.”

Cover: Workers work on the assembly line at a factory of vehicle manufacturer
BYD Auto in Xi'an, northwest China's Shaanxi Province, Feb. , .
(Photo: Xinhua/Liu Xiao via Getty Images)



 https://outline.com/3pNzk7                                                      COPY




                               Annotations      ·   Report a problem




                      Outline is a free service for reading and annotating
                       news articles. We remove the clutter so you can
                       analyze and comment on the content. In today’s
                       climate of widespread misinformation, Outline
                            empowers readers to verify the facts.




                      H O M E · T E R M S · P R I VAC Y · D M C A · CO N TAC T
